Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Double asterisks denote omissions.
Exhibit 10.1


AWARD/CONTRACT
1. THIS CONTRACT IS A RATED ORDER UNDER DPAS (15 CFR 700)
RATING
PAGE   OF   PAGES
1 55
2. CONTRACT (Proc. Inst. Indent.) NO.
HHSO100201200004I
3. EFFECTIVE DATE
06/15/2012
4. REQUISITION/PURCHASE REQUEST/PROJECT NO.
N/A
5. ISSUED BY CODE
HHS/OS/ASPR/BARDA
6. ADMINISTERED BY (if other than Item 5)
CODE
 


HHS/OS/ASPR/AMOG
330 Independence Ave., SW, Room G-640
Washington, DC 20201






7. NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and ZIP Code)


Emergent Manufacturing Operations Baltimore LLC
5901 E. Lombard St.
Baltimore, MD 21224






DUNS: [**]
TIN: [**]
8. DELIVERY


    FOB ORIGIN Other (See below)
9. DISCOUNT FOR PROMPT PAYMENT








10. SUBMIT INVOICES
(4 copies unless otherwise specified) TO THE ADDRESS SHOWN IN
ITEM


See Section G
CODE
FACILITY CODE
11. SHIP TO/MARK FOR CODE
 
12. PAYMENT WILL BE MADE BY
   CODE
PSC


HHS/OS/ASPR/BARDA




See Section G
13. AUTHORITY FOR USING OTHER THAN FULL AND OPEN COMPETITION:


     10 U.S.C. 2304(c)( ) 41 U.S.C. 253(c)( )
14. ACCOUNTING AND APPROPRIATION DATA


See Section G5
15A. ITEM NO.


15B. SUPPLIES/SERVICES
15C. QUANTITY
15D. UNIT
15E. UNIT PRICE
15F. AMOUNT
 
See Schedule
(for Pricing)
 
 
 
 
   15G. TOTAL AMOUNT OF CONTRACT
$
99,941,719.80
 
16. TABLE OF CONTENTS
 
(X)
SEC.
DESCRIPTION
PAGE(S)
(X)
SEC.
DESCRIPTION
PAGE(S)
PART I – THE SCHEDULE
PART II – CONTRACT CLAUSES
X
A
SOLICITATION/CONTRACT FORM
1
X
I
CONTRACT CLAUSES
12
X
B
SUPPLIES OR SERVICES AND PRICES/COSTS
13
PART III – LIST OF DOCUMENTS, EXHIBITS AND OTHER ATTACH.
X
C
DESCRIPTION/SPECS./WORK STATEMENT
8
X
J
LIST OF ATTACHMENTS
1
X
D
PACKAGING AND MARKING
1
PART IV – REPRESENTATIONS AND INSTRUCTIONS
X
E
INSPECTION AND ACCEPTANCE
1
 
K
REPRESENTATIONS, CERTIFICATIONS AND
OTHER STATEMENTS OF OFFERORS
 
X
F
DELIVERIES OR PERFORMANCE
3
X
G
CONTRACT ADMINISTRATION DATA
4
 
L
INSTRS, CONDS., AND NOTICES TO OFFERORS
 
X
H
SPECIAL CONTRACT REQUIREMENTS
11
 
M
EVALUATION FACTORS FOR AWARD
 
CONTRACTING OFFICER WILL COMPLETE ITEM 17 (SEALED-BID OR NEGOTIATED PROCUREMENT)
OR 18 (SEALED-BID PROCUREMENT) AS APPLICABLE
17. CONTRACTOR’S NEGOTIATED AGREEMENT (Contractor is required to sign this
document and return __2__ copies to issuing office.)  Contractor agrees to
furnish and deliver all items or perform all the services set forth or otherwise
identified above and on any continuation sheets for the consideration stated
herein. The rights and obligations of the parties to this contract shall be
subject to and governed by the following documents: (a) this award/contract, (b)
the solicitation, if any, and (c) such provisions, representations,
certifications, and specifications as are attached or incorporated by reference
herein. (Attachments are listed herein.)
18. AWARD (Contractor is required to sign this document.) Your bid on
Solicitation Number ____      ________________________,
including the additions or changes made by you which additions or changes are
set forth in full above, is hereby accepted as to the terms listed above and on
any continuation sheets. This award consummates the contract which consists of
the following documents: (a) the Government's soliciation and your bid, and (b)
this award/contract. No further contractual document is necessary. (Block 18
should be checked only when awarding a sealed-bid contract.)
19A. NAME AND TITLE OF SIGNER (Type or print)
illegible


20A. NAME OF CONTRACTING OFFICER
[**]
Contracting Officer
19B. NAME OF CONTRACTOR


19C. DATE SIGNED




20B. UNITED STATES OF AMERICA


20C. DATE SIGNED


6/15/2012
BY
/s/ illegible
BY
/s/ [**]
(Signature of person authorized to sign)
(Signature of Contracting Officer)
AUTHORIZED FOR LOCAL REPRODUCTION
Previous edition is NOT usable
STANDARD FORM 26 (REV. 5/2011)
Prescribed by GSA – FAR (48 CFR) 53.214(a)






--------------------------------------------------------------------------------

Contract No. HHS100201200004I




SECTION B - SUPPLIES OR SERVICES AND PRICES/COSTS
B.1. Brief Description of Supplies or Services
The Department of Health and Human Services (HHS), Biomedical Advanced Research
and Development Authority (BARD A) and the Office of Acquisitions Management,
Contracts & Grants (AMCG) seek to establish Centers for Innovation in Advanced
Development and Manufacturing (the ‘Centers’) as public-private partnerships
that share facility construction costs, facilitate medical countermeasure (MCM)
product development, ensure domestic vaccine manufacturing surge capacity, and
provide workforce development training programs. These U.S.-based Centers are
expected to provide, on a routine basis, core services including advanced
development and manufacturing capabilities for chemical, biological,
radiological and nuclear (CBRN) MCMs to address national preparedness and
response priorities and needs. HHS/BARDA requires the services of Contractor(s)
to provide core advanced development (“industrialization”) and manufacturing
services to other commercial partners under contract to the U.S. Government
(USG) for development of biopharmaceuticals against CBRN threats. Additionally,
HHS/BARDA requires Contractor(s) to provide new or renovated manufacturing
facilities utilizing flexible manufacturing and modem platform technologies to
produce pandemic influenza vaccine and MCMs for outbreaks of an emerging
infectious pathogen or currently known or unknown threats. Further, HHS/BARDA
requires Contractor(s) to provide a workforce development training program to
enhance and maintain the U.S.-based ability to produce these MCMs.
The work performed at these Centers will be coordinated and integrated by
HHS/BARDA with programs from other USG agencies to provide long-term solutions
that address the medical consequences of known and unknown threats. The period
of performance for the contract includes a multi-year base period and one-year
option periods which in total shall not exceed 25 years.
B.2. Contract Line Item Numbers (CLINS)
Facility(s) design, construction, commissioning and validation; and availability
to provide pandemic influenza vaccine in an emergency, shall take place during
the base period of performance.
During the option periods, Service Task/Delivery Orders for requirements such as
CBRN advanced development, Pandemic Influenza Vaccine Surge production
(including warm-based), Biopharmaceutical Bulk Manufacturing, Formulation,
Filling/finishing, Storage, and Shipping may be issued upon agreement by the
parties. Option periods may be exercised by the Government by issuance of a
unilateral contract modification. Each Service Task Order will specify its own
period of performance which may differ from the option period of performance;
however, the Service Task/Delivery Order period of performance shall in no event
exceed the contract period of performance if all option years are exercised.
Task orders for core advanced development and manufacturing services may be
issued during the base period of the contract and all option years.





--------------------------------------------------------------------------------

Contract No. HHS100201200004I


Once [**] is commissioned and validated, it is the Contractor’s responsibility
to maintain a cGMP manufacturing facility throughout the entire period of
performance of the contract. Once the [**] Pilot Plant is commissioned and
validated for its intended purpose, it is the Contractor’s responsibility to
maintain the intended state throughout the entire period of performance of the
contract.
B.2.1. Base Period Bid Schedule
B.2.1.1. Lump Sum - Base Period for Pandemic Influenza Vaccine Candidate (CLIN
0001)
This contract includes CLIN 0001 and a description of the Contractor’s technical
approach toward securing a Pandemic Influenza Vaccine Candidate currently under
development. The description shall include the Contractor’s approach to
obtaining access to all Intellectual Property (IP) necessary for the process
development in accordance with the IP requirements specified under Federal
Acquisition Regulations (“FAR”) Part 27-Patents Data and Copyrights. The term IP
as used in this section, as well as Section B.3.6 below, shall include any and
all Inventions as defined under FAR Section 27.301, and any and all Data as
defined under FAR Section 27.401.
All IP license rights necessary for the facility(s) process development and
manufacturing of a Pandemic Influenza Vaccine Candidate will be under CLIN 0001.
The Contractor will be prohibited from incurring any costs under other
pre-defined CLINs that further the process development and the design/build of
facility(s) in support of the pandemic influenza vaccine manufacturing surge
capacity prior to receipt of the Contracting Officer’s written authorization.
No later than [**] after award the Contractor must provide the Contracting
Officer with a written description of the specific Pandemic Influenza Vaccine
Candidate that it intends to utilize in order to meet the requirements under
Pandemic Influenza Vaccine Surge Capacity (the “Vaccine Candidate”), as well as
written description of all IP necessary to further the process development of
the Influenza Vaccine Candidate. If required by the Contractor, HHS will
identify to the Contractor a suitable Pandemic Influenza Vaccine Candidate
currently under development with the USG that can be utilized by the Contractor
as the specific Influenza Vaccine Candidate to be used in meeting the CLIN 0001
requirement. The Contractor has the option of using that Influenza Vaccine
Candidate or proposing another Influenza Vaccine Candidate. The Contractor’s
acceptance of an Influenza Vaccine Candidate that is identified by HHS will not
relieve the Contractor from complying with any of the IP requirements specified
in this section or extend the time frames for complying with those provisions.
The Contractor shall provide HHS with a written description of all IP necessary
to complete process development leading to manufacturing surge capacity of the
Pandemic Influenza Vaccine Candidate in the identified facility(s)
(“Description”). The Description must identify the basis for offering HHS less
than unlimited rights to any pre-existing IP identified in the Description that
will be utilized in the process development of the Pandemic Influenza Vaccine
Candidate. The Description shall also include written verification that the
Contractor has secured all license rights that are necessary to utilize any and
all IP for the process development of the Influenza Vaccine Candidate in
accordance with the IP rights granted to HHS, the Contractor, and any and all
and subcontractors and/or teaming partners whose IP will be utilized during the
development process, as specified under FAR Clause 52.227-11, FAR Clause
52.227-11 as amended in any applicable subcontract





--------------------------------------------------------------------------------

Contract No. HHS100201200004I


and/or teaming agreement, FAR Clause 52.227-14, and FAR Clause 52.227-14 as
amended in any applicable subcontract and/or teaming agreement. When requested
by the Contracting Officer, the Contractor shall provide HHS with written copies
of any and all applicable licenses that have been executed with any and all
subcontractors and/or teaming partners who’s IP will be utilized during the
process development of the Pandemic Influenza Vaccine Candidate.
FAR Clause 52.227-1, FAR Clause 52.227-3, FAR Clause 52.227-11, FAR Clause
52.227-14 and FAR Clause 52.227-16 are incorporated by reference into this
Contract.
CLIN
Item Description
Qty
Unit of Issue
Cost
Total Cost
0001
Pandemic Influenza Vaccine Candidate (FFP)
1
Lump Sum
[**]
[**]
TOTAL Cost (CLIN 0001):
 
 
[**]



CLIN 0001 Pricing Schedule
Payment 1: $[**] Upon [**].
Payment 2: $[**] Upon [**].
Payment 3: $[**] Upon [**].
Payment 4: $[**] Upon [**].
Payment 5: $[**] Upon [**].
Payment 6: $[**] Upon [**].
B.2.1.2. Cost-Share - Base Period for Facility Design, Construction, Validation
Activities & Pandemic Influenza Vaccine Surge Capacity
The base period shall be cost-sharing (except for 0001). The base period
provides for new facilities (design, construction, commissioning and validation)
capable of providing core advanced development and flexible manufacturing
services for CBRN medical countermeasures and, in an emergency, production of
pandemic influenza vaccine.
Funding shall be provided for the total cost of performance as defined under
CLIN 0002 from HHS and Emergent Manufacturing Operations Baltimore LLC. The
percentages of cost-share are determined in the Pricing Schedule below. The
Contractor shall maintain records of all contract costs (including costs claimed
by the Contractor as being its share) and such records shall be subject to the
Audit and Records-Negotiation clause of this contract.
The Contractor shall have ownership/title or unencumbered access to designated
property/land for the construction of new facility(s) and/or ownership/title or
unencumbered access to designated structures for retrofitting.





--------------------------------------------------------------------------------

Contract No. HHS100201200004I


The cost share percentages listed in the Pricing Schedule below shall not be
exceeded.
BASE PERIOD - June 15, 2012 through June 14, 2020
CLIN
Item Description:
 
Not To Exceed Contractor Cost Share
Not To Exceed USG Cost Share
Not To Exceed Total Cost
0002
Facility Design, Construction, Validation Activities & Pandemic Influenza
Vaccine Surge Capacity
Cost-share
[**]
[**]
[**]



CLIN 0001 Pricing Schedule
Payment 1: $[**] Upon [**].
Payment 2: $[**] Upon [**].
Payment 3: $[**] Upon [**].
Payment 4: $[**] Upon [**].
Payment 5: $[**] Upon [**].
Payment 6: $[**] Upon [**].
B.2.1.2. Cost-Share - Base Period for Facility Design, Construction, Validation
Activities & Pandemic Influenza Vaccine Surge Capacity
The base period shall be cost-sharing (except for 0001). The base period
provides for new facilities (design, construction, commissioning and validation)
capable of providing core advanced development and flexible manufacturing
services for CBRN medical countermeasures and, in an emergency, production of
pandemic influenza vaccine.
Funding shall be provided for the total cost of performance as defined under
CLIN 0002 from HHS and Emergent Manufacturing Operations Baltimore LLC. The
percentages of cost-share are determined in the Pricing Schedule below. The
Contractor shall maintain records of all contract costs (including costs claimed
by the Contractor as being its share) and such records shall be subject to the
Audit and Records-Negotiation clause of this contract.
The Contractor shall have ownership/title or unencumbered access to designated
property/land for the construction of new facility(s) and/or ownership/title or
unencumbered access to designated structures for retrofitting.
The cost share percentages listed in the Pricing Schedule below shall not be
exceeded.
BASE PERIOD - June 15, 2012 through June 14, 2020





--------------------------------------------------------------------------------

Contract No. HHS100201200004I


CLIN
Item Description
 
Not To Exceed Contractor Cost Share
Not To Exceed USG Cost Share
Not To Exceed Total Cost‘
0002
Facility Design, Construction, Validation Activities & Pandemic Influenza
Vaccine Surge Capacity
Cost-share
[**]
[**]
[**]



Pricing Schedule (CLIN 0002)
Sub-CLIN
Item Description
Percent Gov/Ktr
Contractor Cost Share
USG Cost Share
Total Cost
0002.1
[**] Pilot Plant —Facility Design, Construction and Commissioning
[**]
[**]
[**]
[**]
0002.2
[**] - Construction, Commissioning/Validation and Qualification
[**]
[**]
[**]
[**]
0002.3
Licensure of Pandemic Influenza Vaccine in Baltimore facility
[**]
[**]
[**]
[**]
0002.4
Project Management
[**]
[**]
[**]
[**]
0002.5
Security
[**]
[**]
[**]
[**]
0002.6
Workforce Development Program (Plan Development)
[**]
[**]
[**]
[**]



B.2.2. Option Period(s) Bid Schedule
B.2.2.1. Option Period for ADM Core Services, Warm Base Influenza Vaccine
Production, Pandemic Influenza Vaccine Production and Facility Readiness
Reimbursement
The USG will provide one hundred percent (100%) of the allowable costs for core
services for medical countermeasure Advanced Development and Manufacturing
(ADM). HHS will not fund activities or supplies of the Contractor outside of the
scope of this contract in these facilities under this contract. Activities or
supplies of the Contractor in these facilities for other HHS contracts shall be
funded under the applicable contract. Task orders shall be executed utilizing
U.S.-based facilities.
Following contract award, actual Service Task/Delivery Orders may be issued to
the Contractor as needed by HHS. Actual task order requirements will reflect the
actual labor rates of the proposed staff in effect when the task order is
issued. The terms and conditions set forth in this contract will always apply.
The USG will provide one hundred percent (100%) of the total funding for warm
base influenza vaccine readiness activities and pandemic influenza vaccine
production during an emergency. The USG will provide for up to [**] percent
([**]%) of the total annual maintenance and operating costs of [**] for Core
Services Readiness.





--------------------------------------------------------------------------------

Contract No. HHS100201200004I


Service Task/Delivery Orders maybe issued for requirements such as CBRN advanced
development, Pandemic Influenza Vaccine Surge production(including warm-based),
Biopharmaceutical Bulk Manufacturing, Formulation, Filling/finishing, Storage
and Shipping.
Costs contributed by the Contractor shall not be charged to the Government under
any other contract, grant, or cooperative agreement (including allocation to
other grants, contracts, or cooperative agreements as part of an independent
research and development program).
Option Period I - June 15, 2013 through June 14, 2014
CLIN
Description
Fee Percentage (CPFF)
Not to Exceed Ceiling Price
0003
Core Services Readiness
[**]
N/A
0004
Pandemic Influenza Vaccine Surge Readiness
[**]
N/A
0005
Workforce Development
[**]
[**]
0006
Service Task/Delivery Orders
Type of Contract TBN
[**]



Option Period II - June 15, 2014 through June 14, 2015
CLIN
Description
Fee Percentage (CPFF)
Not to Exceed Ceiling Price
0007
Core Services Readiness
[**]
N/A
0008
Pandemic Influenza Vaccine Surge Readiness
[**]
N/A
0009
Workforce Development
[**]
[**]
0010
Service Task/Delivery Orders
Type of Contract TBN
[**]



Option Period III - June 15, 2015 through June 14, 2016
CLIN
Description
Fee Percentage (CPFF)
Not to Exceed Ceiling Price
0011
Core Services Readiness
[**]
[**]
0012
Pandemic Influenza Vaccine Surge Readiness
[**]
N/A
0013
Workforce Development
[**]
[**]
0014
Service Task/Delivery Orders
Type of Contract TBN
[**]



Option Period IV - Jane 15, 2016 through June 14, 2017





--------------------------------------------------------------------------------

Contract No. HHS100201200004I


CLIN
Description
Fee Percentage (CPFF)
Not to Exceed Ceiling Price
0015
Core Services Readiness
[**]
[**]
0016
Pandemic Influenza Vaccine Surge Readiness
[**]
N/A
0017
Workforce Development
[**]
[**]
0018
Service Task/Delivery Orders
Type of Contract TBN
[**]



Option Period V - June 15, 2017 through June 14, 2018
CLIN
Description
Fee Percentage (CPFF)
Not to Exceed Ceiling Price
0019
Core Services Readiness
[**]
[**]
0020
Pandemic Influenza Vaccine Surge Readiness
[**]
N/A
0021
Workforce Development
[**]
[**]
0022
Service Task/Delivery Orders
Type of Contract TBN
[**]



Option Period VI - June 15, 2018 through June 14, 2019
CLIN
Description
Fee Percentage (CPFF)
Not to Exceed Ceiling Price
0023
Core Services Readiness
[**]
[**]
0024
Pandemic Influenza Vaccine Surge Readiness
[**]
N/A
0025
Workforce Development
[**]
[**]
0026
Service Task/Delivery Orders
Type of Contract TBN
[**]



Option Period VII - June 15, 2019 through June 14, 2020
CLIN
Description
Fee Percentage (CPFF)
Not to Exceed Ceiling Price
0027
Core Services Readiness
[**]
[**]
0028
Pandemic Influenza Vaccine Surge Readiness
[**]
N/A
0029
Workforce Development
[**]
[**]
0030
Service Task/Delivery Orders
Type of Contract TBN
[**]



Option Period VIII - June 15, 2020 through June 14, 2021





--------------------------------------------------------------------------------

Contract No. HHS100201200004I


CLIN
Description
Fee Percentage (CPFF)
Not to Exceed Ceiling Price
0031
Core Services Readiness .
[**]
[**]
0032
Pandemic Influenza Vaccine Surge Readiness
[**]
[**]
0033
Workforce Development
[**]
[**]
0034
Service Task/Delivery Orders
Type of Contract TBN
[**]



Option Period IX - June 15, 2021 through June 14, 2022
CLIN
Description
Fee Percentage (CPFF)
Not to Exceed Ceiling Price
0035
Core Services Readiness
[**]
[**]
0036
Pandemic Influenza Vaccine Surge Readiness
[**]
[**]
0037
Workforce Development
[**]
[**]
0038
Service Task/Delivery Orders
Type of Contract TBN
[**]



Option Period X - June 15, 2022 through June 14, 2023
CLIN
Description
Fee Percentage (CPFF)
Not to Exceed Ceiling Price
0039
Core Services Readiness
[**]
[**]
0040
Pandemic Influenza Vaccine Surge Readiness
[**]
[**]
0041
Workforce Development
[**]
[**]
0042
Service Task/Delivery Orders
Type of Contract TBN
[**]



Option Period XI - June 15, 2023 through June 14, 2024
CLIN
Description
Fee Percentage (CPFF)
Not to Exceed Ceiling Price
0043
Core Services Readiness
[**]
[**]
0044
Pandemic Influenza Vaccine Surge Readiness
[**]
[**]
0045
Workforce Development
[**]
[**]
0046
Service Task/Delivery Orders
Type of Contract TBN
[**]



Option Period XII - June 15, 2024 through Jane 14, 2025





--------------------------------------------------------------------------------

Contract No. HHS100201200004I


CLIN
Description
Fee Percentage (CPFF)
Not to Exceed Ceiling Price
0047
Core Services Readiness
[**]
[**]
0048
Pandemic Influenza Vaccine Surge Readiness
[**]
[**]
0049 ‘
Workforce Development
[**]
[**]
0050
Service Task/Delivery Orders
Type of Contract TBN
[**]



Option Period XIII - June 15, 2025 through June 14, 2026
CLIN
Description
Fee Percentage (CPFF)
Not to Exceed Ceiling Price
0051
Core Services Readiness
[**]
[**]
0052
Pandemic Influenza Vaccine Surge Readiness
[**]
[**]
0053
Workforce Development
[**]
[**]
0054
Service Task/Delivery Orders
Type of Contract’ TBN
[**]



Option Period XIII - June 15, 2026 through June 14, 2027
CLIN
Description
Fee Percentage (CPFF)
Not to Exceed Ceiling Price
0055
Core Services Readiness
[**]
[**]
0056
Pandemic Influenza Vaccine Surge Readiness
[**]
[**]
0057
Workforce Development
[**]
[**]
0058
Service Task/Delivery Orders
Type of Contract TBN
[**]



Option Period XV - June 15, 2027 through June 14, 2028
CLIN
Description
Fee Percentage (CPFF)
Not to Exceed Ceiling Price
0059
Core Services Readiness
[**]
[**]
0060
Pandemic Influenza Vaccine Surge Readiness
[**]
[**]
0061
Workforce Development
[**]
[**]
0062
Service Task/Delivery Orders
Type of Contract TBN
[**]



Option Period XVI - June 15, 2028 through June 14, 2029





--------------------------------------------------------------------------------

Contract No. HHS100201200004I


CLIN
Description
Fee Percentage (CPFF)
Not to Exceed Ceiling Price
0063
Core Services Readiness
[**]
[**]
0064
Pandemic Influenza Vaccine Surge Readiness
[**]
[**]
0065
Workforce Development
[**]
[**]
0066
Service Task/Delivery Orders
Type of Contract TBN
[**]



Option Period XVII - June 15, 2029 through June 14, 2030
CLIN
Description
Fee Percentage (CPFF)
Not to Exceed Ceiling Price
0067
Core Services Readiness
[**]
[**]
0068
Pandemic Influenza Vaccine Surge Readiness
[**]
[**]
0069
Workforce Development
[**]
[**]
0070
Service Task/Delivery Orders
Type of Contract TBN
[**]



Option Period XVIII - June 15, 2030 through June 14, 2031
CLIN
Description
Fee Percentage (CPFF)
Not to Exceed Ceiling Price
0071
Core Services Readiness
[**]
[**]
0072
Pandemic Influenza Vaccine Surge Readiness
[**]
[**]
0073
Workforce Development
[**]
[**]
0074
Service Task/Delivery Orders
Type of Contract TBN
[**]



Option Period XIX - June 15, 2031 through June 14, 2032
CLIN
Description
Fee Percentage (CPFF)
Not to Exceed Ceiling Price
0075
Core Services Readiness
[**]
[**]
0076
Pandemic Influenza Vaccine Surge Readiness
[**]
[**]
0077
Workforce Development
[**]
[**]
0078
Service Task/Delivery Orders
Type of Contract TBN
[**]



Option Period XX - June 15, 2032 through June 14, 2033





--------------------------------------------------------------------------------

Contract No. HHS100201200004I


CLIN
Description
Fee Percentage (CPFF)
Not to Exceed Ceiling Price
0079
Core Services Readiness
[**]
[**]
0080
Pandemic Influenza Vaccine Surge Readiness
[**]
[**]
0081
Workforce Development
[**]
[**]
0082
Service Task/Delivery Orders
Type of Contract TBN
[**]



Option Period XXI - June 15, 2033 through June 14, 2034
CLIN
Description
Fee Percentage (CPFF)
Not to Exceed Ceiling Price
0083
Core Services Readiness
[**]
[**]
0084
Pandemic Influenza Vaccine Surge Readiness
[**]
[**]
0085
Workforce Development
[**]
[**]
0086
Service Task/Delivery Orders
Type of Contract TBN
[**]



Option Period XXII - June 15, 2034 through June 14, 2035
CLIN
Description
Fee Percentage (CPFF)
Not to Exceed Ceiling Price
0087
Core Services Readiness
[**]
[**]
0088
Pandemic Influenza Vaccine Surge Readiness
[**]
[**]
0089
Workforce Development
[**]
[**]
0090
Service Task/Delivery Orders
Type of Contract TBN
[**]



Option Period XXIII - June 15, 2035 through June 14, 2036
CLIN
Description
Fee Percentage (CPFF)
Not to Exceed Ceiling Price
0091
Core Services Readiness
[**]
[**]
0092
Pandemic Influenza Vaccine Surge Readiness
[**]
[**]
0093
Workforce Development
[**]
[**]
0094
Service Task/Delivery Orders
Type of Contract TBN
[**]



Option Period XXIV - June 15, 2036 through June 14, 2037





--------------------------------------------------------------------------------

Contract No. HHS100201200004I


CLIN
Description
Fee Percentage (CPFF)
Not to Exceed Ceiling Price
0095
Core Services Readiness
[**]
[**]
0096
Pandemic Influenza Vaccine Surge Readiness
[**]
[**]
0097
Workforce Development
[**]
[**]
0098
Service Task/Delivery Orders
Type of Contract TBN
[**]



B.2.3. Minimum and Maximum Ordering Limitations and Ceiling Limitations
B.2.3.1. There is no minimum guarantee under the base period. If an option
period is exercised, then the Government may provide a reimbursement for
readiness (e.g. Core Services Readiness CLIN) for no more than [**] of
facility(s) capacity for that option period as per the Statement of Work, if:
(1) The Government fails to issue a task order (or task orders) that reasonably
keep the facility(s) in use for a negotiated period that calculates to [**] of
overall capacity; or,
(2) The facility(s) usage time per an issued task order (or task orders) is less
than [**] of the overall capacity. In this case the Contractor shall be entitled
to Core Services Readiness costs that are equivalent to the difference between
the percentage of time that the facility(s) was in use per the issued task
order(s) and the [**] threshold.
B.2.3.1.1. The minimum ordering limitation shall be $[**] for core services.
B.2.3.1.2. The maximum ordering limitation for a single item or combination of
items shall be $[**] for ADM core services.
B.2.3.1.3. As referenced in FAR 52.216-19 , the Contractor is not obligated to
honor-
(1) Any order for a single item in excess of $[**]
(2) Any order for a combination of items in excess of $[**] or
(3) A series of orders from the same ordering office within [**] that together
calls for quantities exceeding the limitation in (1) or (2) of this section.
B.2.3.1.4. The above Ordering Limitations are not applicable to Pandemic
Influenza Vaccine Surge requirement for delivery of [**] doses within [**].
B.2.3.2. The ceiling limitation for Cost Plus Fixed Fee (CPFF) portion of the
contract is defined in the Option Period Bid Schedule.
B.2.4. Fair Opportunity Ordering (for Core Services, Warm Base Vaccine
Production, and Pandemic Influenza Vaccine Production)
In accordance with FAR §16.505, Ordering, the following procedures will be used
to issue orders under the contract:





--------------------------------------------------------------------------------

Contract No. HHS100201200004I


All work under this contract will be ordered through tire issuance of written
“Task Order(s)” and “Delivery Order(s)” on an Optional Form 347 executed by the
Contracting Officer. The Contracting Officer is the only individual authorized
to issue orders under this contract. The Contractor shall only commence work
upon receipt of a properly awarded written order executed by the Contracting
Officer.
For orders exceeding the micro-purchase threshold, see FAR § 2.101, at the time
of the order placement, and subject to the exceptions to the fair opportunity
process, see FAR § 16.505(b)(2), the Government will place an order with the
Contractor that provides the greatest overall benefit to the Government upon
consideration of factors pertinent to an individual order.
Orders over $[**]-FAR 16.505(b)(l)(iii) - For task or delivery orders in excess
of $[**], the requirement to provide all awardees a fair opportunity to be
considered for each order shall include, at a minimum— (A) A notice of the task
or delivery order that includes a clear statement of the agency’s requirements;
(B) A reasonable response period; (C) Disclosure of the significant factors and
sub-factors, including cost or price, that the agency expects to consider in
evaluating proposals, and their relative importance; (D) Where award is made on
a best value basis, a written statement documenting the basis for award and the
relative importance of quality and price or cost factors; and (E) An opportunity
for a post-award debriefing in accordance with paragraph (b)(4) of this section.
Fair opportunity to be considered for each order will be accomplished by the
Contracting Officer issuing a Task/DeliveryOrder Request (T/DOR) to establish an
adequate basis for fair opportunity consideration of placement of that order.
The Contracting Officer may issue a T/DOR to fewer than all contract-holders.
However, this will only occur if the other contract-holders have not obtained
the proper validation for their facility. A T/DOR will be issued either in a
written format that either has been executed by the Contracting Officer or sent
via electronic mail directly from the Contracting Officer. A review pursuant to
this subparagraph will be deemed adequate for fair opportunity consideration.
A T/DOR may provide a Statement of Objective or Statement of Work,
order-specific factors to be used in the selection decision, reporting
requirements, deliverables and delivery schedule, and any special instructions
or terms applicable to the order. Selection factors for award will be specific
for each individual order.
A T/DOR will request a written proposal to be prepared and submitted by the
contract-holder to the Contracting Officer. The Contracting Officer will use the
T/DOR proposal as one basis, or the sole basis, for the order placement
decision. The T/DOR will set forth the specific requirements or objectives for
the proposal, information that may be requested includes, but is not limited to,
an approach to perform the work, technical and managerial resources, and
schedule for performance identifying major milestones, conflict-of-interest
certification, and price/cost itemized by price/cost elements. Unless otherwise
specified in a T/DOR, a contract holder shall prepare and deliver a proposal
within the timeframe stipulated in the T/DOR in order to receive consideration.





--------------------------------------------------------------------------------

Contract No. HHS100201200004I


Orders placed hereunder will be executed on an OF 347 and will, at a minimum,
contain the following information:
Date of order
Contract number and order number
Description of services, contract item number(s) and description, quantity, and
price
Delivery or performance schedule
Place of delivery or performance (including consignee)
Any packaging, packing, and shipping instructions
Accounting and appropriation data
Delegation of a Task/Delivery Order COR, if applicable
Ombudsman: The name, address, telephone number, facsimile number and e-mail
address of the agency task and delivery order ombudsman is available upon
request to the Contracting Officer.
B.3. ADVANCED UNDERSTANDINGS
B.3.1. Priority Rating
HHS may assign a priority rating to any contract awarded under this
solicitation. The Contracting Officer may unilaterally modify the task order(s)
to add FAR Clause 52.211-15, Defense Priority and Allocation Requirements (Sep
1990) and assign a Health and Human Services priority rating under Defense
Priorities and Systems Regulation (15 CFR 700).
B.3.2. Facility Ownership
The Contractor and the USG will share ownership of the portions of the facility
to be retrofitted or newly constructed under this Contract, commensurate with
the cost share arrangement. The USG ownership of facilities/materials/equipment
procured under the terms of this contract and specified as required to prepare a
facility(s) for occupancy shall be turned over to the Contractor upon receipt of
the Occupancy Permit(s). Local laws and ordinances will govern when a newly
constructed and/or retrofitted facility is suitable to occupy. USG ownership of
process equipment/materials procured under the terms of this contract shall be
turned over to the Contractor upon successful installation and
commissioning/qualification of the equipment at the US-based facility specified
in the Technical Proposal. During the execution of Option Periods,
equipment/materials procured under an executed Task/Delivery Order would be
considered Contractor Acquired USG property throughout the Period of
Performance. Upon successful completion of a given Task Order, the Contracting
Officer will direct the Contractor of the disposition of Contractor Acquired USG
property, if applicable.
B.3.3. Failure to Meet Requirements - CLIN 0001
Failure to meet the licensing requirements within the [**] deadline specified
under Section B. 2.1.1 shall constitute grounds for termination of any Contract
awarded in response to this Solicitation. The termination shall be at the sole
discretion of the Contacting Officer. In the





--------------------------------------------------------------------------------

Contract No. HHS100201200004I


event that the Contractor fails to meet the [**] deadline specified under
Section B. 2.1.1, and, as a result, the Contractor incurs additional performance
costs necessary to meet any objective in the Contract, the Contractor will be
responsible for those additional costs, and those incurred costs may not be
charged to any CLIN in any Contract awarded in response to this Solicitation.
B.3.4. Costs
The Contractor shall insure the Contracting Officer receives all necessary cost
elements, which will require the prior written approval of the Contracting
Officer before the incurrence of cost (e.g., foreign travel, consultant fees,
subcontracts). The Contracting Officer will determine all necessary cost
elements and thresholds at the kick-off meeting and during the administration of
the contract.
B.3.5. FDA Interactions
Offerors are encouraged to interact with the FDA prior to and during the process
to review their proposed methodology related to facility construction and
validation plans against current FDA guidelines in the development of CBRN
medical countermeasures and influenza vaccines.
B.3.6. Intellectual Property for Development of Other CBRN Medical
Countermeasures
Execution of an MCM Task Order will require a relationship between HHS, the firm
that possesses rights to specific Intellectual Property (IP) required for the
development effort (the “MCM IP Holder”), and the firm providing the Core
Services under the Task/Delivery Order (the “Core Services Contractor”). The
relationship must reflect the Parties’ rights to all IP developed and/or IP used
in performance of the Task/Delivery Order, and be consistent with HHS’s IP
rights per the Federal Acquisition Regulations (FAR) clauses described herein.
Prior to execution of any MCM Task Order, the MCM IP Holder and/ or the Core
Services Contractor shall provide Contracting Officer with a written description
of all IP necessary to develop the MCM (the “Description”). The Description must
identify the basis for offering HHS less than unlimited rights to any
preexisting IP identified in the Description that will be utilized in
performance of the MCM Task/Delivery Order. The Description shall also include
written verification that the IP Holder will provide HHS with rights to any and
all IP utilized or developed during performance of the MCM Task/Delivery Order
as specified under FAR Clause 52.227-11, FAR Clause 52.227-11 as amended in any
applicable subcontract and/or teaming agreement related to performance of the
MCM Task/Delivery Order, FAR Clause 52.227-14 and FAR Clause 52.227-14 as
amended in any applicable subcontract and/or teaming agreement (the “FAR
Clauses”). The MCM IP Holder and the Core Services Contractor will remain free
to negotiate any agreement for their own regarding their use of any of the IP
utilized or developed during performance of an MCM Task/Delivery Order, so long
as the negotiated agreement complies with the requirements under the FAR
Clauses, and the terms contained in the agreement do not otherwise adversely
affect the performance of work under the MCM Task/Delivery Order. When requested
by the Contracting Officer, the agreement shall be furnished to the Contracting
Officer within [**] after the agreement is finalized. All MCM Task/Delivery
Orders will specifically incorporate the FAR Clauses and also FAR Clause
52.227-1 Authorization and Consent (DEC 2007) and FAR Clause 52.227-3 Patent
Indemnity (APR 1984).





--------------------------------------------------------------------------------

Contract No. HHS100201200004I


B.3.7. Good Faith Commitment
The Contractor acknowledges that performance under this contract is subject to
negotiated partnering arrangements (e.g. intellectual property rights) and
industry development/regulatory risks. The Contractor agrees to work in good
faith with all partners, subcontractors, and other relevant parties to address
issues relating to the development and regulatory process for any
biopharmaceutical or biopharmaceutical manufacturing facility as they arise to
reach agreement on a path forward, which shall include allowing the Contractor a
reasonable period of time to address particular issues. Such issues include, but
are not limited to, successful partnering arrangements, the determination of
appropriate dosing levels, ongoing process developments and improvements,
insuring adequate production capacity, and other aspects of the FDA regulatory
approval process. Further, the FDA’s failure to grant licensure, in and of
itself, shall not be considered a default of the Contractor’s obligations
hereunder, so long as the Contractor performs in accordance with the Statement
of Work and the Contractor’s Technical Proposal incorporated by reference into
the contract.
After completing the base period, or before if contractually capable, the
Contractor shall propose on all T/DORs that are issued by the Government.
Proposals exceeding $[**] shall include non-certified cost or pricing data
unless a determination is made by the Contracting Officer that the exceptions in
FAR 15.403-1 do not apply; in that case certified cost or pricing data is
required as outlined in FAR 15.403-4 and 15.406-2. Failure to submit a proposal
in accordance with the technologies and capabilities highlighted in a
Contractor’s statement of work, and/or a failure to provide a reasonable cost
proposal based upon the cost or pricing data submitted, may result in a
termination of the contract as prescribed in FAR 49.403. If this type of
termination is determined by the Contracting Officer, the Government may seek
other damages as prescribed in FAR 49.402-7, these damages may include but are
not limited to construction costs and facility readiness reimbursement costs.
B.3.8. DETERMINATION OF READINESS
B.3.8.1. Readiness for Core Services
The Contractor shall be considered eligible for a core services readiness
reimbursement when they have successfully demonstrated to the Contracting
Officer that all of the core services included in the technical proposal are
operational, qualified to the extent required, and available for use by the USG.
Operational readiness will be verified by an onsite audit by the Contracting
Officer and/or Contracting Officer’s Representative (COR). The Contracting
Officer will make a written determination as to readiness. The contactor must
maintain the accepted conditions of operational readiness to be eligible for
continued core services readiness reimbursement.
B.3.8.2. Pandemic Influenza Vaccine Surge Readiness
The contractor shall be considered eligible for a Pandemic Influenza Vaccine
Surge readiness reimbursement when they have successfully demonstrated to the
Contracting Officer that the facilities, utilities, equipment, quality systems
and all associated operations that support Pandemic Influenza Vaccine surge
capability are operational, qualified to the extent required and





--------------------------------------------------------------------------------

Contract No. HHS100201200004I


available for use by the USG. Moreover, the data package from the Clinical Phase
III and/or bridging study for the Pandemic Influenza Vaccine candidate must have
been submitted to the FDA. Operational readiness will be verified by an onsite
audit by the Contracting Officer and/or Contracting Officer’s Representative
(COR). The Contracting Officer will make a written determination as to Pandemic
Influenza Vaccine Surge readiness. The contactor must maintain the accepted
conditions of operational readiness to be eligible for continued Pandemic
Influenza Vaccine Surge readiness reimbursement.
B.3.9. WORKFORCE DEVELOPMENT
The Contractor shall be considered eligible for workforce development task
orders when they have successfully demonstrated to the Contracting Officer that
they have established their workforce development program as stated in the
Statement of Work (SOW). The workforce development program shall be verified and
approved in writing by the Contracting Officer.


SECTION C - DESCRIPTIONS/SPECIFICATIONS/WORK OBJECTIVES
C.1. BACKGROUND
In the last ten years, the U.S. has experienced the destructive effects of both
acts of terrorism and infectious disease outbreaks. While limited in scope, the
anthrax attacks that followed were highly disruptive and suggested the impact
that large-scale acts of bioterrorism would have if carried out successfully.
Similarly, concerns have escalated that terrorist groups might obtain and use
chemical, radiological, and nuclear weapons against civilian populations. Events
of the last decade – the SARS epidemic of 2003, the global spread of H5N1 avian
influenza, and the 2009-H1N1 pandemic – have also highlighted the persistent
threats of pandemic influenza and emerging infectious diseases.
The U.S. Government (USG) has mobilized in many ways to meet such threats. Among
the most prominent of these have been the efforts to develop safe and effective
medical countermeasures (MCMs) against chemical, biological, radiological, and
nuclear (CBRN) threats, pandemic influenza, and emerging infectious diseases.
The need for MCMs to diagnose, prevent, mitigate, or treat the illness caused by
such agents is clear, but their development has been hindered by the lack of
viable markets for such products. The USG has addressed these market barriers by
providing substantial support for the research, development, and procurement of
MCMs. Many of the firms that have been attracted to bio-defense lack experience
in the late stages of product development and have encountered significant
challenges with the advanced development and manufacturing of their products.
Moreover, the U.S. biopharmaceutical industry as a whole has been in a state of
flux, with many manufacturers and biotechnology firms shifting their production
capabilities overseas. The decline of domestic manufacturing capacity
jeopardizes a critical national infrastructure and raises concerns about where
the workforce of the future will acquire the requisite skills and experience to
support biopharmaceutical manufacturing and process development. The 2009 H1N1
influenza pandemic, in which the U.S. was dependent upon offshore manufacturers
for a





--------------------------------------------------------------------------------

Contract No. HHS100201200004I


significant portion of its vaccine supply, illustrated the vulnerability that
such dependency entails.
These events and trends prompted the President and the Secretary of Health and
Human Services to call for a critical review of the civilian Public Health
Emergency Medical Countermeasures Enterprise (PHEMCE). This review, led by the
U.S. Department of Health and Human Services (HHS) Assistant Secretary for
Preparedness and Response (ASPR), resulted in the August 2010 publication of a
report, The Public Health Emergency Medical Countermeasures Review: Transforming
the Enterprise to Meet Long-Range National Needs, that articulated as a
strategic imperative that “Our nation must have the nimble, flexible capacity to
produce MCMs rapidly in the face of any attack or threat, known or unknown,
including a novel, previously unrecognized, naturally occurring emerging
infectious disease.”
To meet this imperative, the PHEMCE Review laid out a forward-looking strategy
with the following critical elements:
•
MCM investments that address current, future, and unknown threats

•
A focus on nimble, multi-use technology platforms and products, when
appropriate, to increase the likelihood of developing and procuring products in
a cost-efficient and timely way and transform our response capacity

•
Greater investment in regulatory innovation and regulatory science

•
New, more collaborative approaches to public-private partnerships

•
An emphasis on providing core advanced development and manufacturing services

To address these requirements, and to enhance domestic manufacturing capacity to
rapidly produce and package an influenza vaccine for the American public in the
face of a pandemic, the PHEMCE Review called for HHS and the Department of
Defense (DoD) to establish Centers for Innovation in Advanced Development and
Manufacturing (the “Centers”) that could provide advanced development and
manufacturing capabilities as core services for CBRN MCMs to address national
security and to augment public health needs on a cost-effective, reliable and
sustainable basis.
As presently envisioned, the Centers will connect our industrial partners with
needed technical and regulatory expertise during the most challenging stages of
product development and industrialization. HHS/BARDA will coordinate the
activities of the Centers and will provide guidance and oversight in terms of
specific product objectives and contract management in collaboration with
National Institutes of Health (NIH), Centers for Disease Control and Prevention
(CDC), Food and Drug Administration (FDA), and Department of Defense (DoD).
Additional core services (e.g., clinical trials, animal challenge studies) that
are provided already by the USG for product development will be coordinated and
integrated with services offered by the Centers. These Centers will work to
improve the application of flexible manufacturing and any other emerging
technologies to support MCM product development.
Establishing the Centers with different capabilities and manufacturing platforms
will allow for maximum flexibility and adaptability to respond to changes in
technology and/or disease threats. As an element of critical national
infrastructure, the Centers will augment existing U.S.-based





--------------------------------------------------------------------------------

Contract No. HHS100201200004I


manufacturing capacity to produce vaccines and other biologics against emerging
infectious diseases and currently known or unknown threats, including pandemic
influenza, during public health emergencies. The Centers will provide an ideal
setting for needed workforce training and development. As a nexus of public,
private and academic partnership, the Centers will reinvigorate the workforce
and promote the development of the next generation of biopharmaceutical
scientists and engineers.
Previous HHS investments into cost-sharing public-private partnerships have
included the establishment of a domestic cell-based influenza vaccine
manufacturing facility in 2009 and the retrofitting of domestic facilities to
produce egg-based influenza vaccine in 2007 that were utilized for production of
2009 H1N1 pandemic influenza vaccine. A major objective of HHS/BARDA is to
further expand U.S.-based biopharmaceutical manufacturing surge capacity through
the awarding of multiple cost sharing contracts to private sector partners in
order to retrofit or construct new facilities for commercial-scale manufacturing
using innovative platform technologies. These initiatives will be coordinated
with concomitant DoD efforts to ensure availability of needed MCMs for the U.S.
war-fighter.
The envisioned result is an integrated, domestic infrastructure based on
strategic partnerships with industry and/or academia with multi-purpose
capabilities to develop and manufacture new biopharmaceutical MCMs in a timely
manner to protect the U.S. civilian population. The Centers for Innovation in
Advanced Development and Manufacturing would develop the next generation of the
MCM production workforce through training opportunities, including graduate
level training programs, for current and future industry and government
scientists engaged in advanced development and manufacturing of MCMs. The
Centers would also be used to explore emerging technologies that could be
applied to current or future MCM development efforts to reduce risk, increase
yield and ultimately to reduce total life-cycle costs. This could be achieved
through flexible manufacturing, consolidating other costly product development
expenditures, or any other economy-of-scale opportunities.
C.2. STATEMENT OF WORK (SOW)
Independently and not as an agent of the Government, the Contractor (Emergent)
shall be required to furnish all the necessary services, qualified personnel,
material, equipment, and facilities, not otherwise provided by the Government,
as needed to perform the Statement of Work.
C.2.1. Overview/Scope
Emergent’s Center for Innovation in Advanced Development and Manufacture (CIADM)
shall expand domestic biopharmaceutical (vaccines and other CBRN biologic MCMs)
production capacity for advanced development at pilot and commercial scale to
augment existing manufacturing infrastructure. The CIADM shall provide a
capability to incorporate emerging and innovative technologies that could be
applied to current or future USG MCM development efforts to reduce risk,
increase yield, and/or reduce total life cycle costs.





--------------------------------------------------------------------------------

Contract No. HHS100201200004I


The SOW for this contract includes addition of a [**] facility, provision of
advanced development and manufacturing core services, provision of surge
capacity for pandemic influenza vaccine manufacturing, and workforce
development.
C.2.2. Retrofit Existing Pharmaceutical Facility(s) to Augment Current
U.S.-based Capacity (Base Period):
Emergent shall execute the following tasks to establish the CIADM
infrastructure:
•
[**]



The following high level timeline/chart will be revised upon review and
acceptance of the Integrated Master Project Plan component of the Overall
Project Plan deliverable
[**]
C.2.2.1. [**] Facility Retrofit/Construction
Emergent shall perform architectural/engineering design, construction,
material/equipment procurement, commissioning, qualification and validation
necessary to expand ([**] foot print) the existing capacity at the [**] facility
as outlined below and in accordance with the Technical Proposal.
The engineering firm that performed the detailed design of the [**]
manufacturing areas associated with the current [**] facility retrofit also
performed a preliminary site plan to provide a conceptual layout of an expansion
to incorporate necessary features [**].
The expansion shall be connected to the existing [**] facility and provide
expanded capacity of the existing utility systems. The manufacturing area shall
have the same design features, segregation controls, and production capacities
as the [**] existing manufacturing areas at the [**] facility. The warehouse
portion shall be connected to the existing smaller warehouse space. The
Preliminary Site Plan allows for the following:
[**]
C.2.2.1. [**] Pilot Plant Facility Retrofit
Emergent shall perform architectural/engineering design, construction,
material/equipment procurement, commissioning, qualification and validation
necessary to retrofit the pilot plant at its [**] facility ([**]) as outlined
below and in accordance with the Technical Proposal. The pilot plant shall be
the primarily location for core advanced development and manufacturing services
and allow for eventual transfer of CBRN MCM candidates to the commercial-scale
manufacturing facility in [**].
Emergent’s [**] facility accommodates much of the company’s project management,
contract management, and product development activities. This [**] story
building of approximately [**] is configured for both laboratory and office
support. [**] level is dedicated to [**] with an





--------------------------------------------------------------------------------

Contract No. HHS100201200004I


approximately [**] footprint. These laboratories include [**] laboratories. The
[**] facility. Emergent’s [**] facility is capable of [**]. Under this contract,
the retrofitted Pilot Plant shall allow Emergent to scale-up and produce
biologies and vaccines for clinical testing. The benefits include:
•
Decrease in product timeline as there is no need to tech transfer for clinical
production (e.g. the same personnel will be employed for both non-GMP process
development and cGMP clinical production);

•
Similar equipment as our commercial manufacturing which allows for ease of
scale-up and production.

The space used for our pilot plant shall target:
[**]
The pilot plant shall be capable of [**].
The pilot plant shall contain [**] facility.
C.2.3. Provide Biopharmaceutical Production Surge Capacity:
Emergent’s CIADM shall provide biopharmaceutical manufacturing surge capacity
for emerging infectious diseases, pandemic influenza and other threats during
public health emergencies utilizing flexible technologies that will augment the
existing manufacturing infrastructure. The CIADM shall use cell, recombinant and
molecular-based expression systems for the manufacture of pandemic influenza
vaccine.
Emergent shall provide a surge capacity able to manufacture and deliver [**]
finished doses of pandemic influenza vaccine within [**] of receipt of the virus
reference strain, with the 1st doses available to the USG within [**] of receipt
of the virus reference strain by using [**].
Emergent shall seek and follow FDA guidance for the FDA approval of the [**]
facility as a manufacturing site for pandemic influenza vaccine surge
manufacturing capacity by the end of the base period of the contract.
Emergent shall perform the following tasks aligned with established intellectual
property (IP) milestone payment plan and the ‘GO/NO GO DECISION POINTS FOR
CONTINUING WITH THE [**] PANDEMIC INFLUENZA VACCINE’ matrix contained within the
Technical Proposal Appendix 16:
•
Pandemic Influenza - Demonstration of feasibility of manufacture in disposable
bioreactor

•
Pandemic Influenza - Freedom to Operate (FTO) Analysis

•
Pandemic Influenza - Paper Technical Transfer

•
Pandemic Influenza - Assay Technical Transfer and Re-qualification

•
Pandemic Influenza - Transfer of Small Scale

•
Pandemic Influenza - Scale-up Confirmation






--------------------------------------------------------------------------------

Contract No. HHS100201200004I


•
Pandemic Influenza - BDS Engineering Lot 1

•
Pandemic Influenza - BDS Engineering Lot 2

•
Pandemic Influenza - BDS Engineering Lots Stability

•
Pandemic Influenza - FDP Engineering Lot 2

•
Pandemic Influenza - FDP Engineering Lot2 Stability

•
Pandemic Influenza - BDS Consistency Lot 1

•
Pandemic Influenza - BDS Consistency Lot 2

•
Pandemic Influenza - BDS Consistency Lot 3

•
Pandemic Influenza - BDS Consistency Lots Stability .

•
Pandemic Influenza - FDP Consistency Lot 1

•
Pandemic Influenza - FDP Consistency Lot 2

•
Pandemic Influenza - FDP Consistency Lot 3

•
Pandemic Influenza - FDP Consistency Lots Stability

•
Pandemic Influenza - Rabbit Repeat-Dose Tox Study

•
Pandemic Influenza - Clinical Bridging Study

•
Pandemic Influenza - Type B Meeting

•
Pandemic Influenza - Type C Meeting

•
Pandemic Influenza - BLA Supplement

The following high level timeline/chart will be revised upon review and
acceptance of the Integrated Master Project Plan component of the Overall
Project Plan deliverable.
[**]
C.2.4. Pandemic Influenza Vaccine Readiness (Option)
After the Pandemic Influenza Vaccine is eligible for Emergency Use Authorization
(EUA), Emergent shall conduct the activities necessary to maintain eligibility
for an EUA. Once the facility has been FDA licensed for production of the
Pandemic Influenza Vaccine, Emergent shall then conduct the activities necessary
to maintain the license for the pandemic influenza vaccine manufacturing
capability. The activities for maintaining the license will be determined as
required by the FDA.
C.2.5 Implement Workforce Development (Base & Option):
Emergent shall supply biopharmaceutical oriented workforce development that is
aligned with current regulatory guidelines via training programs with
U.S.-based, accredited academic institutions or other industry recognized
U.S.-based organizations that specialize in this area.
Emergent shall develop a plan for implementing their Workforce Development
program during the first year of the base period of this contract. Full
implementation of the Workforce Development program shall be offered as one (1)
year renewable options.
Emergent’s proposed Workforce Development Program shall build on an established
internship program to promote the development of the next generation of
biopharmaceutical scientists and engineers. The current internship program was
implemented [**] ago to 1) to identify talent





--------------------------------------------------------------------------------

Contract No. HHS100201200004I


early on in their educational/career development and 2) to provide a much valued
network of future employees in order to attract top talent. The program in place
is administered by our Human Resources Department and encompasses all aspects of
Medical Counter Measure (MCM) development and production including process
development, engineering, manufacturing, non-clinical, clinical, regulatory,
quality, business, finance, human resources and security. The current internship
program is not integrated into a university curriculum. The internship program
complements the curricula of the universities from which we hire interns. The
internship program provides students with industry relevant skills and
experience in an industry work environment as well as industry references to
facilitate entry into the biotechnology workforce. It is a paid internship
program with a pay structure for high school, undergraduate, graduate, and
post-graduate positions. Emergent has an active outreach program with a number
of universities to identify interns.
Emergent shall expand this program to increase the number of interns in
scientific and engineering positions and to implement the program at Emergent
Manufacturing Operations Baltimore LLC in parallel with commissioning and
validation of the facility and licensure of the pandemic influenza vaccine
candidate.
C.2.6. Management Approach:
Emergent shall provide the personnel and functions necessary to oversee,
integrate, and coordinate all aspects of the SOW.
C.2.6.1. Integrated Master Project Plan: Emergent shall provide an Integrated
Master Project Plan (including tabular and Gantt forms) to BARDA that clearly
indicates the critical path to support the use of the product in the event of an
EUA, and product approval. Attention shall be placed on the amount of time that
will be needed by the USG (i.e. BARDA, FDA, CDC) for review of critical
documentation. The Integrated Master Project Plan will be incorporated into the
contract, and will be used to monitor performance of the contract.
C.2.6.1.1. Critical Path Milestones: The Integrated Master Project Plan shall
outline key, critical path milestones, with “GO/NO GO” decision criteria
(entrance and exit criteria for each phase of the project). The project plan
should include, but not be limited to, milestones in manufacturing and necessary
regulatory submissions.
C.2.6.1.2. Contract Work Breakdown Structure: Emergent shall further delineate
the CWBS to [**] as part of their Integrated Master Project Plan. The CWBS shall
be discernable and consistent. BARDA may require Emergent to furnish CWBS data
at the work package level or at a lower level if there is significant complexity
and risk associated with the task.
C.2.6.1.3. Risk Management Plan: Emergent shall develop a risk management plan
highlighting potential problems and/or issues that may arise during the life of
the contract, their impact on cost, performance and timelines, and the
appropriate plans to mitigate these risks. This plan should reference relevant
WBS elements where appropriate.





--------------------------------------------------------------------------------

Contract No. HHS100201200004I


C.2.6.1.4. Earned Value Management System Plan: Emergent shall use an Earned
Value Management System (EVMS) in the management of this contract that is
consistent with ANSI/EIA-STD-748 guidelines. EVMS shall be part of the
Integrated Master Project Plan. Emergent shall submit a written summary of the
management procedures that it will establish, maintain and use to comply with
EVMS requirements to include the following topics:
•
Integrated Baseline Review

•
Integrated Master Schedule

•
Earned Value Contract Performance Report (EV-CPR)

C.2.6.2. Subcontractor Management Plan: Emergent shall provide to the USG a
subcontractor management plan that describes how, and by whom, all major
subcontractors will be managed by the prime contractor (Emergent). A list of all
subcontractors utilized in the performance of the proposed work shall be
maintained by Emergent.





--------------------------------------------------------------------------------

Contract No. HHS100201200004I




SECTION D - PACKAGING AND MARKING
D.1. METHOD OF DELIVERY
Unless otherwise specified by the Contracting Officer, delivery of the items to
be furnished to the Government under this contract (including invoices) shall be
made by commercial carrier, first class mail, overnight carrier, or e-mail.
D.2. PACKAGING AND SHIPPING
D.2.1. Packaging
As required, packaging of biopharmaceuticals and samples shall be consistent
with the FDA-approved labeling and packaging at the time of manufacturing.
Appropriate packaging and labeling changes may be required for product delivered
under the Investigational New Drug (IND) and following product FDA marketing
approval.
D.2.2. Shipping
Shipment of deliverables will be at the direction of the Contracting Officer.
D.3. REPORT DELIVERABLES
Unless otherwise specified by the Contracting Officer delivery of reports to be
furnished to the Government under the resultant contract (including invoices),
shall be addressed as follows:
[**]
Contracting Officer (CO)
HHS/OS/ASPR/AMCG
330 Independence Ave., SW
Rm [**]
Washington, DC 20201
[**]
Contracting Officer’s Representative (COR)
HHS/OS/ASPR/BARDA
330 Independence Ave, SW
Rm [**]
Washington, DC 20201








--------------------------------------------------------------------------------

Contract No. HHS100201200004I




SECTION E - INSPECTION AND ACCEPTANCE
E.1. FAR CLAUSES
FAR Clause 52.252-2
Clauses Incorporated by Reference (FEB 1998)
This contract incorporates the following clause(s) by reference, with the same
force and effect as if it were given in full text. Upon request, the Contracting
Officer will make its full text available. Also, the full text of a clause may
be accessed electronically at this address:
http://www.acquisition.gov/comp/far/index.html
FAR Clause
Title and Date
52.246-1
52.246-2
52.246-16
52.246-12
52.246-15
Contractor Inspection Requirements (Apr 1984)
Inspection of Supplies - Fixed Price (Aug 1996)
Responsibility of Supplies (Apr 1984)
Inspection of Construction (applies to Base Period) (Aug 1996)
Certificate of Conformance (applies to Base Period) (Apr 1984)



E.2. INSPECTION, ACCEPTANCE AND CONTRACT MONITORING
E.2.1. Inspection and Acceptance
The Contracting Officer or the duly authorized representative (who for purposes
of this contract will be the Contracting Officer’s Representative) will inspect
and accept materials and services to be delivered under the contract.
E.2.2. People in Plant
USG may place, for duration of its choosing, person(s) in the Contractor’s
facility with a [**] advance notice to the Contractor. The Person(s) in Plant
will observe, verify, inspect and survey the Contractor’s performance,
environment and adherence to the Statement of Work and applicable regulations
under this contract.
E.2.3. Audits
The Contractor shall allow for and provide requested information to support
security, quality, regulatory, and cGMP audits conducted by USG on an ad hoc
basis. The estimated frequency of audits under this paragraph is [**], unless an
audit for cause is determined necessary at the discretion of the Contracting
Officer. If the USG finds non-compliances or deficiencies during its audit(s) on
firm fixed price line items, the Contractor, at its sole expense, shall take all
necessary corrective action within a timely manner. In addition, the Contractor
shall provide all





--------------------------------------------------------------------------------

Contract No. HHS100201200004I


information requested by the USG, including the FDA, to facilitate a cGMP
inspection at the time of production of vaccine lots.





--------------------------------------------------------------------------------

Contract No. HHS100201200004I




SECTION F - DELIVERIES OR PERFORMANCE
F.1. PERIOD OF PERFORMANCE
The total period of performance (base and all option periods, if exercised)
shall not exceed 25 years under this contract,
F.1.1. Base Period
The base period of performance is from the June 15, 2012 through June 14, 2020.
F.1.2. Option Periods
Each option period, if exercised, will extend the contract period of performance
for an additional 12 month period. Each option will be exercised in accordance
with FAR clause 52.217-09, entitled “Option to Extend the Term of the Contract
(Mar 2000)”. Upon the Government’s failure to exercise an annual option period,
all of the Contractor’s future performance obligations which would have
otherwise arisen under this contract shall cease and/or be void and of no
effect. Multiple option periods may be exercised at one time. However, no
options shall be exercised before the Contractor has submitted a Description to
the Contracting Officer as described in CLIN 0001 and secured the IP rights
necessary to develop, manufacture, and sell the Pandemic Influenza Vaccine.
Depending when the Contractor is ready (and verified/approved by the Contracting
Officer) to accept service task/delivery orders, option periods may be exercised
during the base period. Under no circumstances shall the total period of
performance (base period and all option periods) under this contract exceed
twenty-five (25) years.
F.1.3. Period of Performance for Task Orders
Task orders related to ADM core services and warm-based influenza vaccine
production will state their own deliverables and period of performance. The
period of performance for task order issued pursuant to this contract are
anticipated to run from one (1) to five (5) years.
F.2. TECHNICAL REPORT DELIVERABLES
The following is the Technical Report delivery schedule that shall be
commensurate with the pricing schedule in Section B.





--------------------------------------------------------------------------------

Contract No. HHS100201200004I


Deliverable
Quantity
Due Date
Monthly Technical Progress Report (12 of each per year - Base and Option
Periods) (all CLINs)
Original - CO
1 Copy - COR
1 Electronic Copy - Sent to CO and COR
The initial Technical Progress Report due on/before [**]; thereafter, due
on/before the [**] of the month or milestone following each reporting period.
NOTE: A Technical Progress Report is not due when the Pinal Technical Closeout
Report is due.
Executive Summary (12 of each per year - Base and Option Periods) (all CLINs)
Original - CO
1 Copy - COR
1 Electronic Copy - Sent to CO and COR
The initial Executive Summary due on/before [**]; thereafter, due on/before the
[**] of the month or milestone following each reporting period. NOTE: An
Executive Summary is not due when the Final Technical Closeout Report is due.
Facility(s) Construction/ Retrofit - Overall Project Plan (CLIN 0002.1 & 0002.2)
Original - CO
2 Copies - COR
1 Electronic Copy - Sent to CO and COR
Within [**] after contract award.
Regulatory and Clinical Bridging Study Plan (CLIN 0002.3)
Original - CO
2 Copies - COR
1 Electronic Copy - Sent to CO and COR
Within [**] after contract award.
Facility Operation Feasibility Plan (CLIN 0002.1 & 0002.2)
Original - CO
2 Copies - COR
1 Electronic Copy - Sent to CO and COR
Within [**] after contract award.
Detailed Manufacturing Facility Plan (CLIN 0002.1 & 0002.2)
Original - CO
2 Copies - COR
1 Electronic Copy - Sent to CO and COR
Within [**] after contract award.
Final Security Plan (CLIN 0002.5)
Original - CO
2 Copies - COR
1 Electronic Copy - Sent to CO and COR
Within [**] after contract award.
Commissioning and Validation Plan (CLIN 0002.1 & 0002.2)
Original - CO
2 Copies - COR
1 Electronic Copy - Sent to CO and COR
Within [**] after contract award.
Operating Plan and Facility Cost Model (CLIN 0002.1 & 0002.2)
Original - CO
2 Copies - COR
1 Electronic Copy - Sent to CO and COR
Within [**] of completion of the base period of the contract.
Final Technical Closeout Report (CLIN 0002.3)
Original - CO
2 Copies - COR
1 Electronic Copy - Sent to CO and COR
Within [**] of completion of last acceptable consistency/validation lot in the
new and/or retrofitted facility(s).
Development/ Manufacturing Summary Report
(Task Order #/Delivery Order#____)(all CLINs)
Original - CO
1 Copy - COR
1 Electronic Copy - Sent to CO and COR
Within [**] of completion of a specific Task Order/Delivery Order, a written
report summarizing the campaign, cost of goods, and release documents must be
submitted.



F.3. MEETINGS
F.3.1. Monthly Teleconferences
The Contractor shall participate in monthly teleconferences with USG to discuss
the performance of the contract. At the discretion of the Contracting Officer,
additional [**] teleconferences may





--------------------------------------------------------------------------------

Contract No. HHS100201200004I


be scheduled. The Contractor shall keep meeting minutes and forward a finalized
copy to the Contracting Officer and COR for approval within [**] after each
teleconference, or as otherwise authorized by the Contracting Officer.
F.3.2. Periodic Site Visits
The Contractor shall accommodate for periodic site visits by USG on an ad hoc
basis. The estimated frequency of visits under this paragraph is [**]. The
Contractor shall keep minutes and forward a finalized copy to the Contracting
Officer and COR for approval within [**] after each site visit, or as otherwise
authorized by the Contracting Officer.
F.3.3. Quarterly Site Visits
The Contractor shall provide formal presentations summarizing all work
accomplished in the previous calendar quarter at the Contractor’s site on a
quarterly basis. The Contractor shall keep meeting minutes and forward a
finalized copy to the Contracting Officer and COR for approval within [**] after
each site visit, or as otherwise authorized by the Contracting Officer.
F.4. PLACE AND METHOD OF DELIVERY
F.4.1. Delivery of contract deliverables specified under Section F.2 and Section
F.3 shall be F.O.B. destination, within consignee’s premises.
F.4.2. Unless otherwise specified, deliveries shall be Monday through Friday
(excluding Federal Holidays) between the hours of 8:30 AM and 5:00 PM EST only.
Contract deliverables scheduled for delivery on a Federal holiday shall be made
the following business day.
F.4.3. Deliveries shall be made to the address specified in Section D.3.
F.5. CONTRACT CLAUSES
FAR Clause 52.252-2
CONTRACT CLAUSES INCORPORATED BY REFERENCE (Feb 1998)
This contract incorporates one or more solicitation clauses by reference, with
the same force and effect as if they were given in full text. Upon request, the
Contracting Officer will make their full text available. Also, the full text of
a clause may be accessed electronically at this/these address(es):
www.acquisition.gov
http://www.hhs.gov/oamp/policies/





--------------------------------------------------------------------------------

Contract No. HHS100201200004I


FAR CLAUSES
TITLE
DATE
52.211-10
Commencement, Prosecution and Completion of Work
APR 1984
52.242-15
Stop Work Order - Alternate I (AUG 1984)
AUG 1989
52.247-35
F.O.B. Destination, Within Consignee’s Premises
APR 1984
52.211-17
Delivery of Excess Quantities
SEP 1989
52.242-17
Government Delay of Work
APR 1984





SECTION G-CONTRACT ADMINISTRATION DATA
G.1. CONTRACT ADMINISTRATION
G.1.1. Contracting Officer
The Contracting Officer is the only individual who can legally commit the
Government to the expenditure of public funds. No person other than the
Contracting Officer can make any changes to the terms, conditions, general
provisions or other stipulations of this contract.
The Contracting Officer is the only person with authority to act as agent of the
Government under this contract. Only the Contracting Officer has authority to:
(1) direct or negotiate any changes in the statement of work; (2) modify or
extend the period of performance; (3) change the delivery schedule; (4)
authorize reimbursement to the Contractor any costs incurred during the
performance of this contract; or (5) otherwise change any terms and conditions
of this contract.
No information, other than that which may be contained in an authorized
modification to this contract, duly issued by the Contracting Officer, which may
be received from any person employed by the United States Government, or
otherwise, shall be considered grounds for deviation from any stipulation of
this contract.
G.1.2. Contracting Officer’s Representative (COR)
The Contracting Officer’s Representative (COR), to be named prior to contract
award, will assist the contracting officer is resolving technical issues that
arise during performance. The Government Contracting Officer’s Representative is
not authorized to change any of the terms and conditions of the contract.
Changes shall be made only by the Contracting Officer by proper written
modification(s) to the contract. Any changes in Contracting Officer’s
Representative delegation will be made by the Contracting Officer in writing
with a copy being furnished to the Contractor.
G.2. PAYMENTS AND INVOICING
G.2.1. Payment By Electronic Funds Transfer - Central Contractor Registration
(OCT 2003)





--------------------------------------------------------------------------------

Contract No. HHS100201200004I


The Government shall use electronic funds transfer to the maximum extent
possible when making payments under this contract. FAR 52.232-34 (May 1999),
Payment by Electronic Funds Transfer in Section I, requires the contractor to
designate in writing a financial institution for receipt of electronic funds
transfer payments.
The Contractor shall make the designation by submitting the form titled “ACH
Vendor/Miscellaneous Payment Enrollment Form” to the address indicated below. In
cases where the Contractor has previously provided such designation, i.e.,
pursuant to a prior contract/order, and has been enrolled in the program, the
form may not be required unless the designation has changed.
The completed form shall be submitted prior to contract award, but no later than
[**] before an invoice is submitted, to the Contracting Officer at the address
in Section G.2.2.1.
G.2.2. Invoice Submission
G.2.2.1. The Contractor shall submit an original and two hard copies as well as
one electronic copy (address to be provided at a later date) of contract
invoices to the address shown below:
HHS/OS/ASPR/AMCG
Attn.: Contracting Officer
330 Independence Ave., S.W.
Room G640
Washington, D.C. 20201
G.2.2.2. The Contractor agrees to include (as a minimum) the following
information on each invoice:
(1)    Contractor’s Name & Address
(2)    Contractor’s Tax Identification Number (TIN)
(3)    Contract Number and delivery/task order (if applicable)
(4)    Invoice Number
(5)    Invoice Date
(6)    Contract Line Item Number
(7)    Quantity
(8)    Unit Price & Extended Amount for each line item
(9)    Total Amount of Invoice
(10)
Name, title and telephone number of person to be notified in the event of a
defective invoice

(11)    Payment Address, if different from the information in (c)(1).
(12)    Any additional backup information required to justify the invoice.
G.2.2.3. See Section J for additional invoicing instructions.
G.3. MISCELLANEOUS CONTRACT ADMINISTRATION





--------------------------------------------------------------------------------

Contract No. HHS100201200004I


G.3.1. Evaluation Of Contractor Performance (Service) (JAN 2000)
(a)    Purpose: In accordance with FAR 42.1502 - Policy, the contractor’s
performance will be periodically evaluated by the government in order to provide
current information for source selection purposes. These evaluations will
therefore be marked “Source Selection Information.”
(b)    Performance Evaluation Period: The contractor’s performance will be
evaluated at least [**].
(c)    Evaluators: The performance evaluation will be completed jointly by the
Contracting Officer’s Representative and the Contracting Officer.
(d)    Performance Evaluation Factors: The contractor’s performance will be
evaluated in accordance with an approved Contractor Performance Evaluation
Report which will be discussed and agreed to at the kick-off meeting.
(e)    Contractor Review: A copy of the evaluation will be provided to the
contractor as soon as practicable after completion of the evaluation. The
contractor shall submit comments, rebutting statements, or additional
information to the Contracting Officer within [**] after receipt of the
evaluation.
(f)    Resolving Disagreements between the Government and the Contractor:
Disagreements between the parties regarding the evaluation will be reviewed at a
level above the Contracting Officer. The ultimate conclusion on the performance
evaluation is a decision of the contracting agency. Copies of the evaluation,
Contractor’s response, and review comments, if any, will be retained as part of
the evaluation.
(g)    Release of Contractor Performance Evaluation Information: The completed
evaluation will not be released to other than Government personnel and the
contractor whose performance is being evaluated. Disclosure of such information
could cause harm both to the commercial interest of the Government and to the
competitive position of the contractor being evaluated, as well as impede the
efficiency of Government operations,
(h)    Source Selection Information: Departments and agencies may share past
performance information with other Government departments and agencies when
requested to support future award decisions. The information may be provided
through interview and/or by sending the evaluation and comment document to the
requesting source selection official.
(i)    Retention Period: The agency will retain past performance information for
a maximum period of [**] after completion of contract performance for the
purpose of providing source selection information for future contract awards.
G.3.2. Contract Communications/Correspondence
The Contractor shall identify all correspondence, reports, and other data
pertinent to this contract by imprinting thereon the contract number (and
delivery/task order if applicable) from Page 1 of the contract.





--------------------------------------------------------------------------------

Contract No. HHS100201200004I


G.3.3. Notice Prior To Publication
The contractor shall not release any reports, manuscripts, press releases, or
abstracts about the work being performed under this contract without written
advanced notice to the Contracting Officer, provided that no such notice is
required to comply with any law, rule, regulation, court ruling or similar
order; for submission to any government entity; for submission to any securities
exchange on which the Contractor’s (or its parent corporation’s) securities may
be listed for trading; or to third parties relating to securing, seeking,
establishing, or maintaining regulatory or other legal approvals or compliance,
financing and capital raising activities, or mergers, acquisitions, or other
business transactions.
G.3.4. Reporting Matters Involving Fraud, Waste, And Abuse
Anyone who becomes aware of the existence or apparent existence of fraud, waste
and abuse in BARDA-funded programs is encouraged to report such matters to the
HHS Inspector General’s Office in writing or on the Inspector General’s Hotline.
The toll free number is 1-800-HHS-TIPS (1-800-447-8477). All telephone calls
will be handled confidentially. The e-mail address is Htips@os.dhhs.gov and the
mailing address is:
Office of Inspector General
Department of Health and Human Services
TIPS HOTLINE
P.O. Box 23489
Washington, D.C. 20026
G.4. INDIRECT COST RATES
Pending the establishment of final indirect cost rates which shall be negotiated
based on audit of actual costs as provided in Subpart 42.7 of the Federal
Acquisition Regulation, the Contractor shall be reimbursed for allowable
indirect costs hereunder at the billing rate listed below.
This INDIRECT COST provision does not operate to waive the LIMITATION OF FUNDS
Clause. Tire Contractor’s audited final indirect costs are allowable only
insofar as they do not cause the Contractor to exceed the total estimated costs
for performance of the contract.
BILLING RATES
Fringe benefits at [**]%, applied to a base sum of total direct labor,
development overhead at [**]%, applied at a base sum of total direct labor plus
fringe benefits and G&A at [**]% applied to a modified base that excludes
subcontracts, materials and equipment.
The provisional labor and indirect rates negotiated under this contract for
billing purposes shall remain in effect until revised rates have been approved
in writing by the Contracting Officer. The Contractor shall request new
provisional billing rates in writing. Such request shall delineate the current
and proposed rates to be used.
G.5. ACCOUNTING AND APPROPRIATION DATA





--------------------------------------------------------------------------------

Contract No. HHS100201200004I


BASE PERIOD:
CLIN 0001: $ [**] (NOT TO EXCEED)
CLIN 0002: $[**] (NOT TO EXCEED)
Accounting and Appropriation Data: 2012 1994020 32201
OPTION PERIODS:
All option periods are Subject to the Availability of Funds (FAR 52.232.18)
Accounting & Appropriation data will be listed on task/delivery orders issued
pursuant to this contract





--------------------------------------------------------------------------------

Contract No. HHS100201200004I




SECTION H - Special Contract Requirements
H.1. PROHIBITION ON THE USE OF APPROPRIATED FUNDS FOR LOBBYING ACTIVITIES (JUL
1999)
The Contractor is hereby notified of the restrictions on the use of HHS funding
for lobbying of Federal, State and Local legislative bodies.
Section 1352 of Title 10, United Stated Code (Public Law 101-121, effective
12/23/89), among other things, prohibits a recipient of a Federal contract,
grant, loan, or cooperative agreement from using appropriated funds (other than
profits from a federal contract) to pay any person for influencing or attempting
to influence an officer or employee of any agency, a Member of Congress, an
officer or employee of Congress, or an employee of a Member of Congress in
connection with any of the following covered Federal actions: the awarding of
any Federal contract; the making of any Federal grant; the making of any Federal
loan; the entering into of any cooperative agreement; or the modification of any
Federal contract, grant, loan, or cooperative agreement. For additional
information of prohibitions against lobbying activities, see FAR Subpart 3.8 -
Limitations on the Payment of Funds to Influence Federal Transactions and FAR
Clause 52.203-12 (Sep 2007).
In addition, the current HHS Appropriations Act provides that no part of any
appropriation contained in this Act shall be used, other than for normal and
recognized executive-legislative relationships, for publicity or propaganda
purposes; for the preparation, distribution, or use of any kit, pamphlet,
booklet, publication, radio, television, or video presentation designed to
support, or defeat legislation pending before the Congress, or any State or
Local legislature except in presentation to the Congress; or any State or Local
legislative body itself. The current HHS Appropriations Act also provides that
no part of any appropriation contained in this Act shall be used to pay the
salary or expenses of any contract or grant recipient, or agent acting for such
recipient, related to any activity designed to influence legislation or
appropriations pending before the Congress, or any State or Local legislature.
H.2. REPRESENTATIONS, CERTIFICATIONS AND OTHER STATEMENTS OF OFFERORS
The Representations, Certifications and Other Statements of Offerors submitted
by the Contractor dated July 6, 2011 through July 12, 2012 are hereby
incorporated by reference, with the same force and effect as if they were given
in full text.
H.3. LABORATORY LICENSE REQUIREMENTS
The Contractor shall comply with all applicable requirements of Section 353 of
the Public Health Service Act (Clinical Laboratory Improvement Act as amended)
Section 353 of the Public Health Service Act (Clinical Laboratory Improvement
Act as amended). This requirement shall also be included in any subcontract for
services under the contract.





--------------------------------------------------------------------------------

Contract No. HHS100201200004I


H.4. DISSEMINATION OF INFORMATION
No information related to data obtained under this contract shall be released or
publicized without the prior written consent of the Contracting Officer, whose
approval shall not be unreasonably withheld, conditioned, or delayed, provided
that no such consent is required to comply with any law, rule, regulation, court
ruling or similar order; for submission to any government entity for submission
to any securities exchange on which the Contractor’s (or its parent
corporation’s) securities may be listed for trading; or to third parties
relating to securing, seeking, establishing or maintaining regulatory or other
legal approvals or compliance, financing and capital raising activities, or
mergers, acquisitions, or other business transactions.
H.5. ACCESS AND DISPOSITION OF DATA
The government shall have physical and electronic access to all documentation
and data generated under this contract, including: all Contractor efforts;
Subcontractor efforts; communications and correspondence with regulatory
agencies and bodies to include all audit observations, inspection reports, and
all Contractor commitments and responses. Contractor shall provide the
government with an electronic copy of all correspondence with the FDA within
[**] of receipt. The Government shall have unlimited rights to all animal and
human data funded under this RFP. The contractor shall keep copies of all data
required by the FDA relevant to this contract for the time specified by the FDA.
H.6. INCORPORATION OF TECHNICAL PROPOSAL
The Contractor’s Technical Proposal included in its Proposal dated April 13,
2012 or as revised by the Final Proposal Revision dated April 30, 2012,
submitted in response to RFP-11-SOL-00011 is hereby incorporated into the
contract by reference. The Contractor shall perform the work substantially as
set forth in the technical proposal. Any revisions to the Technical Proposal
that would significantly alter the technical approach must be approved in
writing by the Contracting Officer. Within [**] after contract award, the
Contractor is required to deliver to the Contracting Officer a consolidated copy
of their full Technical Proposal. In the event of a conflict between Section C,
SOW, and the Contractor’s Technical Proposal, Section C will take precedence.
H.7. PROTECTION OF HUMAN SUBJECTS
No contract involving human subjects research shall be awarded until acceptable
assurance has been given that the project or activity will be subject to initial
and continuing review by an appropriate institutional review committee(s) as
described in 45 CFR Part 46. Contracts involving human subjects will not be
awarded to an individual unless 1) the individual is affiliated with or
sponsored by an institution that has an Office for Human Research Protections
(OHRP) approved assurance of compliance in place and 2) the individual will
assume responsibility for safeguarding the human subjects involved. The OHRP web
site is: http://www.hhs.gov/ohrp. The Contractor further agree to provide
certification at least [**] that the Institutional Review Board has reviewed and
approved the procedures that involve human subjects in accordance with 45 CFR
Part 46 and the Assurance of Compliance.





--------------------------------------------------------------------------------

Contract No. HHS100201200004I


The Contractor shall bear full responsibility for the performance of all work
and services involving the use of human subjects under this contract in a proper
manner and as safely as is feasible. The parties hereto agree that the
Contractor retains the right to control and direct the performance of all work
under this contract. Nothing in this contract shall be deemed to constitute the
Contractor or any subcontractor, agent or employee of the Contractor, or any
other person, organization, institution, or group of any kind whatsoever, as the
agent or employee of the Government. The Contractor agrees that it has entered
into this contract and will discharge its obligations, duties, and undertakings
and the work pursuant thereto, whether requiring professional judgment or
otherwise, as an independent Contractor without imputing liability on the part
of the Government for the acts of the Contractor or its employees.
If at any time during performance of this contract, the Contracting Officer
determines, in consultation with the OHRP, that the Contractor is not in
compliance with any of the requirements and/or standards stated in paragraphs
(a) and (b) above, the Contracting Officer may immediately suspend, in whole or
in part, work and further payments under this contract until the Contractor
corrects such noncompliance. Notice of the suspension may be communicated by
telephone and confirmed in writing.
If the Contractor fails to complete corrective action within the period of time
designated in the Contracting Officer’s written notice of suspension, the
Contracting Officer may, in consultation with the OHRP, terminate the contract
in whole or in part, and the name of the Contractor may be removed from the list
of those contractors with approved HHS Human Subject Assurances.
H.8. INFORMATION ON COMPLIANCE WITH ANIMAL CARE REQUIREMENTS
Registration with the U.S. Department of Agriculture (USDA) is required to use
regulated species of animals for biomedical purposes. The USDA office contact
information is available at http://www.aphis.usda.gov. The USDA is responsible
for the enforcement of the Animal Welfare Act (7 U.S.C. 2131 et. seq.),
http://www.nal.usda.gov/awic/legislat/awa.htm.
The Public Health Service (PHS) Policy is administered by the Office of
Laboratory Animal Welfare (OLAW) at the National Institutes of Health (NIH),
http://grants2.nih.gov/grants/olaw/olaw.htm. An essential requirement of the PHS
Policy http://grants2.nih.gov/grants/olaw/references/phspol.htm is that every
institution using live vertebrate animals must obtain an approved assurance from
OLAW before they can receive funding from any component of the U.S. PHS.
The PHS Policy requires that Assured institutions base their programs of animal
care and use on the Guide for the Care and Use of Laboratory Animals
http://www.nap.edu/readinggroom/books/labrats/ and that they comply with the
regulations (9 CFR, Subchapter A)
http://www.nal.usda.gov/awic/legislat/usdalegl.htm issued by the USDA under the
Animal Welfare Act. The Guide may differ from USDA regulations in some respects.
Compliance with the USDA regulations is an absolute requirement of this Policy.
The Association for Assessment and Accreditation of Laboratory Animal Care
International (AAALAC) http://www.aaalac.org is a professional organization that
inspects and evaluates





--------------------------------------------------------------------------------

Contract No. HHS100201200004I


programs of animal care for institutions at their request. Those that meet the
high standards are given the Accredited status. As of the 2002 revision of the
PHS Policy, the only accrediting body recognized by PHS is the AAALAC. While
AAALAC Accreditation is not required to conduct biomedical research, it is
highly desirable. AAALAC uses the Guide as its primary evaluation tool. It also
uses the Guide for the Care and Use of Agricultural Animals in Agricultural
Research and Teaching. It is published by the Federated of Animal Science
Societies http://www.fass.org.
H.9. REQUIREMENTS FOR ADEQUATE ASSURANCE OF PROTECTION OF VERTEBRATE ANIMAL
SUBJECTS
The PHS Policy on Humane Care and Use of Laboratory Animals requires that
applicant organizations proposing to use vertebrate animals file a written
Animal Welfare Assurance with the OLAW, establishing appropriate policies and
procedures to ensure the humane care and use of live vertebrate animals involved
in research activities supported by the PHS. The PHS Policy stipulates that an
applicant organization, whether domestic or foreign, bears responsibility for
the humane care and use of animals in PHS-supported research activities. Also,
the PHS policy defines “animal” as “any live, vertebrate animal used, or
intended for use, in research, research training, experimentation, biological
testing or for related purposes.” This Policy implements and supplements the
U.S. Government Principles for the Utilization and Care of Vertebrate Animals
Used in Testing, Research, and Training, and requires that institutions use the
Guide for the Care and Use of Laboratory Animals as a basis for developing and
implementing an institutional animal care and use program. This Policy does not
affect applicable State or Local laws or regulations that impose more stringent
standards for the care and use of laboratory animals. All institutions are
required to comply, as applicable, with the Animal Welfare Act as amended (7 USC
2131 et. seq.) and other Federal statutes and regulations relating to animals.
These documents are available from the Office of Laboratory Animal Welfare,
National Institutes of Health, Bethesda, MD 20892, (301) 496-7163. See
http://grants.nih.gov/grants/olaw/olaw.htm.
No PHS-supported work for research involving vertebrate animals will be
conducted by an organization, unless that organization is operating in
accordance with an approved Animal Welfare Assurance and provides verification
that the Institutional Animal Care and Use Committee (IACUC) has reviewed and
approved the proposed activity in accordance with the PHS policy. Applications
may be referred by the PHS back to the institution for further review in the
case of apparent or potential violations of the PHS Policy. No award to an
individual will be made unless that individual is affiliated with an assured
organization that accepts responsibility for compliance with the PHS Policy.
Foreign applicant organizations applying for PHS awards for activities involving
vertebrate animals are required to comply with PHS Policy or provide evidence
that acceptable standards for the humane care and use of animals will be met.
Foreign applicant organizations are not required to submit IACUC approval but
should provide information satisfactory to the Government assuring the humane
care and use of such animal.
H.10. CARE OF LIVE VERTEBRATE ANIMALS





--------------------------------------------------------------------------------

Contract No. HHS100201200004I


Before undertaking performance of any contract involving research on live,
vertebrate animals, the Contractor shall register with the Secretary of
Agriculture of the United States in accordance with 7 U.S.C. 2316 and 9 CFR
Section 2.30. The Contractor shall furnish evidence of such registration to the
Contracting Officer.
The Contractor shall acquire animals used in research from a dealer licensed by
the Secretary of Agriculture under 7 U.S.C. 2131-2157 and 9 CFR Sections
2.1-2.11, or from a source that is exempt from licensing under those sections.
The Contractor agrees that the care and use of any live, vertebrate animals used
or intended for use in the performance of this contract will conform with the
PHS Policy on Humane Care and Use of Laboratory Animals, the current Animal
Welfare Assurance, the Guide for the Care and Use of Laboratory Animals prepared
by the Institute of Laboratory Animal Resources, and the pertinent laws and
regulations of the USDA (see 7 U.S.C. 2131 et seq. and 9 CFR Subchapter A, Parts
1-3). In case of conflict between standards, the more stringent standard shall
be used.
If at any time during performance of this contract, the Contracting Officer
determines, in consultation with the OLAW, NIH, that the Contractor is not in
compliance with any of the requirements and/or standards stated in paragraphs
(1) through (3) above, the Contracting Officer may immediately suspend, in whole
or in part, work and further payments under this contract until the Contractor
corrects the noncompliance. Notice of the suspension may be communicated by
telephone and confirmed in writing. If the Contractor fails to complete
corrective action within the period of time designated in the Contracting
Officer’s written notice of suspension, the Contracting Officer may, in
consultation with OLAW, NIH, terminate this contract in whole or in part, and
the Contractor’s name may be removed from the list of those contractors with
approved PHS Animal Welfare Assurances.
The Contractor may request registration of its facility and a current listing of
licensed dealers from the Animal Care Sector Office of the Animal and Plant
Health Inspection Service (APHIS), USDA, for the sector in which its research
facility is located. The location of the appropriate APHIS Regional Office, as
well as information concerning this program, may be obtained by contacting:
Animal Care Staff USDA/APHIS 4700 River Road, Unit 84 Riverdale, MD 20737 (301)
734-4980. Contractors proposing research that involves live, vertebrate animals
will be contacted by OLAW and given detailed instructions on filing a written
Animal Welfare Assurance with the PHS. Contractors are encouraged to visit the
OLAW website at http://grants.nih.gov/grants/olaw/olaw.htm for additional
information. OLAW may be contacted at the NIH at (301) 594-2289.
H.11. APPROVAL OF REQUIRED ASSURANCE BY OLAW
Under governing regulations, federal funds that are administered by the
Department of Health and Human Services, Office of Biomedical Advanced Research
and Development Authority (BARDA) shall not be expended by the Contractor for
research involving live vertebrate animals, nor shall live vertebrate animals be
involved in research activities by the Contractor under this award unless a
satisfactory assurance of compliance with 7 U.S.C. 2316 and 9 CFR Sections
2.25-2.28 is submitted within [**] of the date of this award and approved by the
Office





--------------------------------------------------------------------------------

Contract No. HHS100201200004I


of Laboratory Animal Welfare (OLAW). Each performance site (if any) must also
assure compliance with 7 U.S.C. 2316 and 9 CFR Sections 2.25-2.28 with the
following restriction: Only activities that do not directly involve live
vertebrate animals (i.e. are clearly severable and independent from those
activities that do involve live vertebrate animals) may be conducted by the
Contractor or individual performance sites pending OLAW approval of their
respective assurance of compliance with 7 U.S.C. 2316 and 9 CFR Sections
2.25-2.28. Additional information regarding OLAW may be obtained via the
Internet.
H.12. ACKNOWLEDGEMENT OF FEDERAL FUNDING
The Contractor shall clearly state, when issuing statements, press releases,
requests for proposals, bid solicitations and other documents describing
projects or programs funded in whole or in part with Federal money: (1) the
percentage of the total costs of the program or project which will be financed
with Federal money; (2) the dollar amount of Federal funds for the project or
program; and (3) the percentage and dollar amount of the total costs of the
project or program that will be financed by nongovernmental sources.
H.13. MANUFACTURING STANDARDS
The Current Good Manufacturing Practice (cGMP) regulations (21 CFR Parts
210-211) will be the standard to be applied for manufacturing, processing and
packaging of this product. If at any time during the life of the contract, the
Contractor fails to comply with cGMP in the manufacturing, processing and
packaging of this product and such failure results in a material adverse effect
on the safety, and purity of the product (a material failure) as identified by
the FDA, then the Contractor shall have [**] from the time such material failure
is identified to institute a comprehensive plan and obtain approval by the
Contracting Officer to cure such material failure. If the Contractor fails to
take such an action within the [**] period, then the contract may be terminated.
H.14. PROHIBITION ON CONTRACTOR INVOLVEMENT WITH TERRORIST ACTIVITIES
The Contractor acknowledges that U.S. Executive Orders and Laws, including but
not limited to Executive Order 13224 and Public Law 107-56, prohibit
transactions with, and the provision of resources and support to, individuals
and organizations associated with terrorism. It is the legal responsibility of
the contractor to ensure compliance with these Executive Orders and Laws. This
clause must be included in all subcontracts issued under this contract.
H.15. KEY PERSONNEL
The personnel specified in this contract are considered to be essential to the
work being performed hereunder. Prior to diverting any of the specified
individuals to other programs, the Contractor shall notify the Contracting
Officer at least [**] in advance and shall submit justification (including
proposed substitutions possessing the same or greater qualifications/experience
as the individual being substituted) in sufficient detail to permit evaluation
of the impact on the program. No diversion shall be made by the Contractor
without the written





--------------------------------------------------------------------------------

Contract No. HHS100201200004I


consent of the Contracting Officer; provided that the Contracting Officer may
ratify in writing that such diversion and such ratification shall constitute the
consent of the Contracting Officer required by this clause. The contract may be
modified from time to time during the course of the contract to either add or
delete key personnel as appropriate.
Contractor Key Personnel:
Name
Position
 
 
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]



H.16. REGISTRATION WITH THE SELECT AGENT PROGRAM FOR WORK INVOLVING THE
POSSESSION, USE, AND/OR TRANSFER OF SELECT BIOLOGICAL AGENTS OR TOXINS
Work involving select biological agents or toxins shall not be conducted under
this contract until the Contractor and any affected subcontractor(s) are granted
a certificate of registration or are authorized to work with the applicable
select agents.
For prime or subcontract awards to domestic institutions who possess, use,
and/or transfer Select Agents under this contract, the institution must complete
registration with BARDA, or APHIS, as applicable, before performing work
involving Select Agents, in accordance with 42 CFR 73. No Government funds can
be used for work involving Select Agents, as defined in 42 CFR 73, if the final
registration certificate is denied.
For prime or subcontract awards to foreign institutions who possess, use, and/or
transfer Select Agents under this contract, the institution must provide
information satisfactory to the Government that a process equivalent to that
described in 42 CFR 73 (http://www.cdc.gov/od/sap/docs/42cfr73.pdf ) for U.S.
institutions is in place and will he administered on behalf of all Select Agent
work sponsored by these funds before using these funds for any work directly
involving the Select Agents. The contractor must provide information addressing
the following key elements appropriate for the foreign institution: safety,
security, training, procedures for ensuring that only approved/appropriate
individuals have access to the Select Agents, and any applicable laws,
regulations and policies equivalent to 42 CFR 73. The Government will assess the
policies and procedures for comparability to the U.S. requirements described in
42 CFR Part 73. When requested by the contracting officer, the contractor shall
provide key information delineating any laws, regulations, policies, and
procedures applicable to the foreign institution for the safe and secure
possession, use, and transfer of Select Agents. This includes summaries





--------------------------------------------------------------------------------

Contract No. HHS100201200004I


of safety, security, and training plans, and applicable laws, regulations, and
policies. For the purpose of security risk assessments, the contractor must
provide the names of all individuals at the foreign institution who will have
access to the Select Agents and procedures for ensuring that only approved and
appropriate individuals have access to Select Agents under the contract.
Listings of HHS Select Agents and toxins, biologic agents and toxins, and
overlap agents or toxins as well as information about the registration process,
can be obtained on the Select Agent Program Web site at
http://www.cdc.gov/od/sap/.
H.17. SECURITY
The work to be performed under this contract will involve access to sensitive
Biomedical Advanced Research and Development Authority (BARDA) program
information. Upon contract award, the Program Protection Officer (PPO) will
review the Draft Security Plan (submitted as part of the Contractor’s Technical
Proposal) in detail and submit comments within [**] to the Contracting Officer
(CO) to be forwarded to the Contractor. The Contractor shall review the Draft
Security Plan comments, and if changes are required, submit a Final Security
Plan to the U.S. Government within [**] after receipt of the Program Protection
Officer’s (PPO) comments. The Final Security Plan shall include a timeline for
compliance of all the required security measures. Upon completion of initiating
all security measures, the Contractor shall supply to the Contracting Officer a
letter certifying compliance to the elements outlined in the Final Security
Plan. The execution of the work under this contract shall be in accordance with
the approved Final Security Plan. As outlined above, the content of the Final
Security Plan shall be a continuation of the Draft Security Plan submitted as
part of the Contractor’s Technical Proposal. The Security Plan should address
facilities providing core ADM services for CBRN medical countermeasures and
influenza vaccine manufacturing. Therefore, at a minimum, the Final Security
Plan shall address the following items:
Personnel Security Policies and Procedures including, but not limited to:
Recruitment of new employees; Interview process; Personnel background checks;
Suitability/adjudication policy; Access determination; Rules of
behavior/conduct; Termination procedures; Non-disclosure agreements.
Physical Security Policies and Procedures including but not limited to:
Internal/external access control; Identification/badge requirements; Facility
visitor access; Parking areas and access; Barriers/perimeter fencing; Shipping,
receiving and transport (on and off-site); Security lighting; Restricted areas;
Signage; Intrusion detection systems; Closed circuit television; Other control
measures.
Information Security Policies and Procedures including but not limited to:
Identification of sensitive information; Access control/determination; Secured
storage infrastructure; Document control; Retention/destruction requirements.
Information Technology Security Policies and Procedures including but not
limited to: Intrusion detection and prevention systems; Encryption systems;
Identification of sensitive information/





--------------------------------------------------------------------------------

Contract No. HHS100201200004I


media; Passwords; Removable media; Laptop policy; Media access
control/determination; Secure storage; System document control; System backup;
System disaster recovery.
The following instruction/intent shall be incorporated:
Security Reporting Requirement - Violations of established security protocols
shall be reported to the Contracting Officer (CO) and Contracting Officer’s
Representative (COR) upon discovery. The Contractor will investigate violations
to determine the cause, extent, loss or compromise of sensitive program
information, and corrective actions taken to prevent future violations.
Contracting Officer will determine if the severity of the violation requires
further U.S. Government (USG) intervention.
H.18. FAR 52.234-4 - EARNED VALUE MANAGEMENT SYSTEM (JULY 2006)
(a) The Contractor shall use an earned value management system (EVMS) that has
been determined by the Cognizant Federal Agency (CFA) to be compliant with the
guidelines in ANSI/EIA Standard - 748 (current version at the time of award) to
manage this contract. If the Contractor’s current EVMS has not been determined
compliant at the time of award, see paragraph (b) of this clause. The Contractor
shall submit reports in accordance with the requirements of this contract.
(b) If, at the time of award, the Contractor’s EVM System has not been
determined by the CFA as complying with EVMS guidelines or the Contractor does
not have an existing cost/schedule control system that is compliant with the
guidelines in ANSI/EIA Standard - 748 (current version at time of award), the
Contractor shall—
(1)
Apply the current system to the contract; and

(2)
Take necessary actions to meet the milestones in the Contractor’s EVMS plan
approved by the Contracting Officer.

(c) The Government will conduct an Integrated Baseline Review (IBR). If a
pre-award IBR has not been conducted, a post award IBR shall be conducted within
[**] after contract award.
(d) The Contracting Officer may require an IBR at—
(1)
Exercise of significant options; or

(2)
Incorporation of major modifications.

(e) Unless a waiver is granted by the CFA, Contractor proposed EVMS changes
require approval of the CFA prior to implementation. The CFA will advise the
Contractor of the acceptability of such changes within [**] after receipt of the
notice of proposed changes from the Contractor. If the advance approval
requirements are waived by the CFA, the Contractor shall disclose EVMS changes
to the CFA at least [**] prior to the effective date of implementation.
(f) The Contractor shall provide access to all pertinent records and data
requested by the Contracting Officer or a duly authorized representative as
necessary to permit Government





--------------------------------------------------------------------------------

Contract No. HHS100201200004I


surveillance to ensure that the EVMS conforms, and continues to conform, with
the performance criteria referenced in paragraph (a) of this clause.
(g) The Contractor shall require the subcontractors specified below to comply
with the requirements of this clause:
_______________________________________
_______________________________________
_______________________________________
_______________________________________
(End of clause)
H.19. INTERACTIONS WITH REGULATORY AGENCIES
The obligations set forth in this paragraph shall apply to the contractor and
any subcontract at any tier thereunder as applicable under this Contract and any
Task Orders issued hereunder.
(a) The Contractor shall prepare and submit initial draft minutes and final
accepted minutes of all formal meetings with U.S. regulatory agencies, to
include FDA, to BARDA.
(b) The Contractor shall prepare and submit initial draft minutes and the final
accepted minutes of all informal meetings with U.S. regulatory agencies, to
include FDA, to BARDA.
(c) The Contractor shall forward the dates and times of all scheduled meetings
with U.S. regulatory agencies, to include FDA, to BARDA and make arrangements
for appropriate BARDA staff to attend such U.S. regulatory agencies meetings.
(d) The Contractor shall provide BARDA the opportunity to review and comment
upon any documents to be submitted to U.S. regulatory agencies. The contractor
shall provide BARDA with [**], or such shorter period as may be practicable in
time-sensitive situations, to review and provide comments to the Contractor
prior to its submittal to U.S. regulatory agencies.
(e) The Contractor shall furnish all findings of U.S. regulatory agencies
inspections, including FDA Form 482 and 483 inspection notice and observations
and Establishment Inspection Reports (EIR) pertinent to the contract, to BARDA
within [**] of receipt.
(f) The Contractor shall notify the USG of all site visits/audits by U.S.
regulatory agencies, to include FDA, within [**] of agency personnel’s arrival.
(g) The Contractor shall include the USG in all scheduled meetings and
teleconferences with U.S. regulatory agencies.
H.20. SUBCONTRACTING PROVISIONS
(a) Small Business Subcontracting Plan





--------------------------------------------------------------------------------

Contract No. HHS100201200004I


1. The Small, Small Disadvantaged and Women Owned Small Business Subcontracting
Plan, dated April 13, 2012 is attached hereto and made a part of this contract.
2. The failure of any Contractor or subcontractor to comply in good faith with
FAR Clause 52.219-8 entitled “Utilization of Small Business Concerns”
incorporated in this contract and the attached Subcontracting Plan (Attachment
5) will be a material breach of such contract or subcontract and subject to the
remedies reserved to the Government under FAR Clause 52.219-16 entitled,
“LIQUIDATED DAMAGES--SUBCONTRACTING PLAN.”
(b) Subcontracting Reports
As of October 28, 2005 the Electronic Subcontract Reporting System (eSRS) is
available for use by all civilian agencies and their contractors at
www.esrs.gov. The eSRS will eliminate both standard forms Subcontracting Reports
for Individual Contracts (formerly SF 294) and Summary Subcontract Reports
(formerly SF 295) paper submissions, and contractors will now submit all their
reports electronically to a single, government wide system. The eSRS is the
latest system under the umbrella of the Integrated Acquisition Environment
(IAE).
All civilian agency contractors must now submit their Summary Subcontract
Reports into the eSRS.
No contractors of any agency will be required to submit the Subcontracting
Reports for Individual Contracts into the eSRS for fiscal year 2004.
No contractors of any agency will be required to submit mid-year reports for
fiscal year 2005 (normally due April 30 for the period ended March 31st) into
the eSRS. This exemption applies to both the Subcontracting Reports for
Individual Contracts and the Summary Subcontract Reports.
Frequently Asked Questions and other information are available on the eSRS
website at www.esrs.gov. If you have any further questions or comments, you may
contact the SBA at eSRS@sba.gov or the IAE at integrated.acquistion@gsa.gov.
H.21. EPA ENERGY STAR REQUIREMENTS
In compliance with Executive Order 12845 (requiring Agencies to purchase energy
efficient computer equipment) all microcomputers, including personal computers,
monitors, and printers that are purchased using Government funds in performance
of a contract shall be equipped with or meet the energy efficient low-power
standby feature as defined by the EPA Energy Star program unless the equipment
always meets EPA Energy Star efficiency levels. The microcomputer, as configured
with all components, must be Energy Star compliant. This low-power feature must
already be activated when the computer equipment is delivered to the agency and
be of equivalent functionality of similar power managed models. If the equipment
will be used on a local area network, the vendor must provide equipment that is
fully compatible with





--------------------------------------------------------------------------------

Contract No. HHS100201200004I


the network environment. In addition, the equipment will run commercial
off-the-shelf software both before and after recovery from its energy
conservation mode.
H.22. RESERVED
H.23. LIABILITY PROTECTION
The Secretary’s Declaration for Public Readiness and Emergency Preparedness Act
(PREP Act), Section 319F-3 of the Public Health Service Act, 42 U.S.C. 247d-6d,
Coverage for Vaccines Against Pandemic Influenza A Viruses and Influenza A
Viruses With Pandemic Potential effective February 29, 2012 (as amended) applies
to this contract, subject to the terms and conditions of such Declaration and
any amendments thereto.
In the event the Contractor delivers vaccine under this contract which is not
covered by the aforementioned declaration because of the expiration of the
aforementioned declaration and any renewals or amendments thereof, the
Government agrees that the medical countermeasure delivered by the Contractor
under this contract will not be administered for use in humans, unless the
Secretary executes a new declaration in accordance with section 319F-3(b) of the
Public Health Service Act, 42 U.S.C. 247d-6d, or renews or amends the an
existing declaration, to provide that such medical countermeasures delivered
under this contract are covered countermeasures to which section 319F-3(a)
applies subject to the terms and conditions of the Declaration and any
amendments thereto, and the new or renewed or amended declaration provides the
Contractor at least the same coverage as the aforementioned declaration.
H.24. CONFIDENTIALITY OF INFORMATION
The following information is covered by HHSAR 352.224-70, Privacy Act (JAN
2006): Data obtained from human subjects.
H.25. NATIONAL ENVIRONMENTAL POLICY ACT OF 1969 (NEPA)
HHS is required to follow the National Environmental Policy Act of 1969 (NEPA),
implementing regulations, and executive orders; for any project that utilizes
federal funds or federal property. The Offeror/Awardee must submit, as required
by the Contracting Officer, an assessment of the impact of the construction
and/or renovation of facilities in the proposed project on the human environment
pursuant to section 102(2)(c) of NEPA and its implementing regulations, as well
as a report showing the results of tests for environmental hazards present in
the facility, ground water, and soil. HHS will provide advice and assistance to
the Offeror/Awardee, as necessary, concerning review procedures; evaluate the
results of the review; and make the final decision on environmental impact as
required by NEPA.
H.26. FACILITY
In consideration for the agreements and mutual benefits herein provided, upon
receipt of the Occupancy Permit(s) (as defined under paragraph B.3.2.) or
termination for convenience of this contract by the Government, whichever occurs
earlier, all rights and title to the facility shall pass





--------------------------------------------------------------------------------

Contract No. HHS100201200004I


to the Contractor, and the Government shall retain no right of ownership in the
facility and related equipment to be funded under this contract. Notwithstanding
the foregoing, in the event this contract is terminated for the default of the
Contractor, all rights and title to tire facility shall similarly pass to the
Contractor; provided, however that the Contractor shall thereupon be obligated
to pay to the Government, as liquidated damages for such transfer of rights and
title and not as a penalty, an amount in proportion to the cost share agreement
between the Contractor and the Government. That is, up to [**] percent ([**]%)
for a new facility, and up to [**] percent ([**]%) of a retrofitted facility
(See Pricing Schedule under CLIN 0002). Appraisal of the facility for purposes
of determining the compensation due the Government under this Subsection shall
be performed in accordance with the then most current version of the Uniform
Appraisal Standards for Federal Land Acquisitions. Notwithstanding any term or
provision contained in this contract to the contrary, the obligations of the
parties under this Subsection shall survive the termination of this contract,
including, but not limited to any termination for default.





--------------------------------------------------------------------------------

Contract No. HHS100201200004I




SECTION I - CONTRACT CLAUSES
I.1. FEDERAL ACQUISITION REGULATION (FAR) (48 CFR CHAPTER 1) CLAUSES
52.252-2 CLAUSES INCORPORATED BY REFERENCE (Feb 1998)
This contract incorporates one or more clauses by reference, with the same force
and effect as if they were given in full text. Upon request, the Contracting
Officer will make their full text available. Also, the full text of a clause may
be accessed electronically at this/these address(es):
www.acquisition.gov
http ://farsite.hill.af.mil/vffar1.htm
I.1.1.    Clauses Applicable all of the Contract (Base Period and Options)
FAR CLAUSE
TITLE
DATE
 
 
 
52.202-1
Definitions
JAN 2012
52.203-3
Gratuities
APR 1984
52.203-5
Covenant Against Contingent Fees
APR 1984
52.203-6
Restrictions on Subcontractor Sales to the Government
SEP 2006
52.203-7
Anti-Kickback Procedures
OCT 2010
52.203-8
Cancellation, Rescission, and Recovery of Funds for Illegal or Improper Activity
JAN 1997
52.203-10
Price or Fee Adjustment for Illegal or Improper Activity
JAN 1997
52.203-12
Limitation on Payments to Influence Certain Federal Transactions
OCT 2010
52.203-13
Contractor Code of Business Ethics and Conduct
APR 2010
52.203-14
Display of Hotline Poster(s) [handwritten note: applicable to subs if ----
executed]
DEC 2007
52.204-4
Printed or Copied Double-Sided on Postconsumer Fiber Content Paper
MAY 2011
52.204-7
Central Contractor Registration
FEB 2012
52.204-8
Annual Representations and Certifications
FEB 2012
52.204-9
Personal Identity Verification of Contractor Personnel
JAN 2011
52.204-10
Reporting Executive Compensation and First-Tier Subcontract Awards
FEB 2012
52.209-6
Protecting the Government’s Interest When Subcontracting With Contractors
Debarred, Suspended, or Proposed for Debarment
DEC 2010
52.215-2
Audit and Records - Negotiation
OCT 2010
52.215-8
Order of Precedence - Uniform Contract Format
OCT 1997






--------------------------------------------------------------------------------

Contract No. HHS100201200004I


FAR CLAUSE
TITLE
DATE
52.215-10
Price Reduction for Defective Certified Cost or Pricing Data
AUG 2011
52.215-11
Price Reduction for Defective Certified Cost or Pricing Data - Modifications
AUG 2011
52.215-12
Subcontractor Cost or Pricing Data
OCT 2010
52.215-13
Subcontractor Cost or Pricing Data - Modifications
OCT 2010
52.215-15
Pension Adjustments and Asset Reversions
OCT 2010
52.215-17
Waiver of Facilities Capital Cost of Money
OCT 1997
52.215-18
Reversion or Adjustment of Plans for Postretirement Benefits (PRB) Other Than
Pensions
JUL 2005
52.215-19
Notification of Ownership Changes
OCT 1997
52.215-21
Requirements for Cost or Pricing Data or Information Other Than Cost or Pricing
Data - Modifications
OCT 2010
52.215-23
Limitations on Pass-Through Charges
OCT 2009
52.216-7
Allowable Cost and Payment
JUN 2011
52.216-18
Ordering
OCT 1995
52.216-19
Order Limitations
   (See Section B.2.3.1.3)
OCT 1995
52.215-22
Indefinite Quantity
OCT 1995
52.219-8
Utilization of Small Business Concerns
JAN 2011
52.219-9
Small Business Subcontracting Plan
   - Alternate II (OCT 2001)
JAN 2011
52.219-16
Liquidated Damages - Subcontracting Plan
JAN 1999
52.219-25
Small Disadvantaged Business Participation Program
   - Disadvantaged Status and Reporting
DEC 2010
52.222-1
Notice to the Government of Labor Disputes
FEB 1997
52.222-3
Convict Labor
JUN 2003
52.222-21
Prohibition of Segregated Facilities
FEB 1999
52.222-26
Equal Opportunity
MAR 2007
52.222-29
Notification of Visa Denial
JUN 2003
52.222-35
Equal Opportunity for Veterans
SEP2010
52.222-36
Affirmative Action for Workers with Disabilities
OCT 2010
52.222-37
Employment Reports Veterans
SEP 2010
52.222-50
Combating Trafficking in Persons
FEB 2009
52.223-1
Biobased Product Certification
DEC 2007
52.223-2
Affirmative Procurement of Biobased Products under Service and Constructions
Contracts
DEC 2007
52.223-4
Recovered Material Certification
MAY 2008
52.223-6
Drug-Free Workplace
MAY 2001
52.223-9
Estimate of Percentage of Recovered Material Content for EPA-Designated Items
MAY 2008
52.223-15
Energy Efficiency and Energy Consuming Products
DEC 2007
52.225-1
Buy American Act - Supplies
FEB 2009






--------------------------------------------------------------------------------

Contract No. HHS100201200004I


FAR CLAUSE
TITLE
DATE
52.225-13
Restrictions on Certain Foreign Purchases
JUN 2008
52.226-1
Utilization of Indian Organizations and Indian-Owned Economic Enterprises
JUN 2000
52.227-1
Authorization and Consent
   - Alternate I (APR 1984)
DEC 2007
52.227-2
Notice and Assistance Regarding Patent and Copyright Infringement
DEC 2007
52.227-3
Patent Indemnity
APR 1984
52.227-14
Rights in Data - General
DEC 2007
52.227-16
Additional Data Requirements
JUN 1987
52.230-2
Cost Accounting Standards
OCT 2010
52.230-6
Administration of Cost Accounting Standards
JUN 2010
52.232-9
Limitation on Withholding of Payments
APR 1984
52.232-17
Interest
OCT 2010
52.232-23
Assignment of Claims
JAN 1986
52.232-25
Prompt payment
   - Alternate I (FEB 2002)
OCT 2008
52.232-33
Payment by Electronic Funds Transfer - Central Contractor Registration
OCT 2003
52.233-1
Disputes
   - Alternate I (DEC 1991)
JUL 2002
52.233-3
Protest after Award
   - Alternate I (JUN 1985)
AUG 1996
52.233-4
Applicable Law for Breach of Contract Claim
OCT 2004
52.243-6
Change Order Accounting
APR 1984
52.242-13
Bankruptcy
JUL 1995
52.244-2
Subcontracts
OCT 2010
52.244-5
Competition in Subcontracting
DEC 1996
52.244-6
Subcontracts for Commercial Items
DEC 2010
52.245-1
Government Property
APR 2012
52.245-9
Use and Charges
APR 2012
52.246-23
Limitation of Liability
FEB 1997
52.248-1
Value Engineering
OCT 2010
52.249-2
Termination for Convenience of the Government (Fixed-Price)
   (Applicable to only the FFP items under the contract)
APR 2012
52.253-1
Computer Generated Forms
JAN 1991



I.1.2. Clauses Applicable to Design and Construction (Base Period)
FAR CLAUSE
TITLE
DATE
 
 
 






--------------------------------------------------------------------------------

Contract No. HHS100201200004I


FAR CLAUSE
TITLE
DATE
42.211-5
Material Requirements
AUG 2000
52.216-12
Cost-Sharing Contract - No Fee [handwritten note – N/A to subs]
APR1984
52.222-6
Davis-Bacon Act
JUL 2005
52.222-7
Withholding of Funds
FEB 1988
52.222-8
Payrolls and Basic Records
JUN 2010
52.222-9
Apprentices and Trainees
JUL 2005
52.222-10
Compliance with Copeland Act Requirements
FEB 1988
52.222-11
Subcontracts (Labor Standards)
JUL 2005
52.222-12
Contract Termination - Debarment
FEB 1988
52.222-13
Compliance with Davis-Bacon and Related Act Regulations
FEB 1988
52.222-15
Certification of Eligibility
FEB 1988
52.222-16
Approval of Wage Rates
FEB 1988
52.222-19
Child Labor - Cooperation with Authorities and Remedies
APR 2012
52.222-27
Affirmative Action Compliance Requirements for Construction
FEB 1999
52.223-17
Affirmative Procurement of EPA-designated Items in Services and Construction
Contracts
MAY 2008
52.225-11
Buy American Act--Construction Materials Under Trade Agreements
APR 2012
52.225-12
Notice of Buy American Act Requirements - Construction Materials under Trade
Agreements
APR 2012
52.227-4
Patent Indemnity - Construction Contracts
DEC 2007
52.228-2
Additional Bond Security
OCT 1997
52.228-14
Irrevocable Letter of Credit
DEC 1999
52.228-15
Performance and Payment Bonds - Construction
(Total value of performance and Payment Bonds shall he for the total
Government’s share of construction costs.)
OCT 2010
52.229-3
Federal, State, and Local Taxes
APR 2003
52.232-16
Progress Payments
APR 2012
52.232-27
Prompt Payment for Construction Contracts
OCT 2008
52.236-2
Differing Site Conditions
APR 1984
52.236-3
Site Investigation and Conditions Affecting the Work
APR 1984
52.236-5
Material and Workmanship
APR 1984
52.236-6
Superintendence by the Contractor
APR 1984
52.236-7
Permits and Responsibilities
NOV 1991
52.236-12
Cleaning Up
APR 1984
52.236-13
Accident Prevention
NOV 1991
52.236-15
Schedules for Construction Contracts
APR 1984
52.236-18
Work Oversight in Cost-Reimbursement Construction Contracts
APR 1984






--------------------------------------------------------------------------------

Contract No. HHS100201200004I


FAR CLAUSE
TITLE
DATE
52.236-19
Organization and Direction of the Work
APR 1984
52.236-21
Specifications and Drawings for Construction
   - Alternate I (APR 1984)
FEB 1997
52.236-23
Responsibility of the Architect-Engineer Contractor
APR 1984
52.236-24
Work Oversight in Architect-Engineer Contracts
APR 1984
52.236-25
Requirements for Registration of Designers
JUN 2003
52.236-26
Preconstruction Conference
FEB 1995
52.243-4
Changes
JUN 2007
52.248-2
Value Engineering - Architect-Engineering
MAR 1990
52.248-3
Value Engineering - Construction
OCT 2010
52.249-6
Termination (Cost-Reimbursement)
   (Applicable to the cost-share.) [handwritten note – N/A to subs]
MAY 2004
52.249-14
Excusable Delays
APR 1984



NOTE: There is no fee in a cost-share contract
I.1.3. Clauses Applicable to Option Periods (FFP and CPFF)
FAR CLAUSE
TITLE
DATE
 
 
 
52.215-14
Integrity of Unit Prices
OCT 2010
52.216-8
Fixed Fee
JUN 2011
52.222-4
Contract Work Hours and Safety Standards Act - Overtime Compensation (Applicable
to Readiness CLIN)
JUL 2005
52.222-41
Service Contract Act of 1965
   (Applicable to Readiness CLIN)
NOV 2007
52.227-14
Rights in Data—General
-- Alternate I (DEC 2007)
DEC 2007
52.232-20
Limitation of Cost
APR 1984
52.232-22
Limitation of Funds
APR 1984
52.242-1
Notice of Intent to Disallow Costs
APR 1984
52.242-3
Penalties for Unallowable Costs
MAY 2001
52.242-4
Certification of Final Indirect Costs
JAN 1997
52.243-2
Changes - Cost-Reimbursement
   - Alternate I (APR 1984)
AUG 1987
52.249-6
Termination (Cost-Reimbursement)
   (Applicable to the CPFF portion of the contract)
MAY 2004
52.249-14
Excusable Delays-
APR 1984








--------------------------------------------------------------------------------

Contract No. HHS100201200004I


DOL Wage Determinations under the Service Contract Act and Davis-Bacon Act are
included as an attachment to this contract
I.1.3. Clauses Incorporated in Full Text
I.1.3.1. Clauses Applicable to the Entire Contract
FAR 52.209-9
Updates of Publicly Available Information Regarding Responsibility Matters (Feb
2012)
(a) The Contractor shall update the information in the Federal Awardee
Performance and Integrity Information System (FAPIIS) on a [**] basis,
throughout the life of the contract, by posting the required information in the
Central Contractor Registration database via https://www.acquisition.gov.
(b) As required by section 3010 of the Supplemental Appropriations Act, 2010
(Pub. L. 111-212), all information posted in FAPIIS on or after April 15, 2011,
except past performance reviews, will be publicly available. FAPIIS consists of
two segments—
(1) The non-public segment, into which Government officials and the Contractor
post information, which can only be viewed by—
(i) Government personnel and authorized users performing business on behalf of
the Government; or
(ii) The Contractor, when viewing data on itself; and
(2) The publicly-available segment, to which all data in the non-public segment
of FAPIIS is automatically transferred after a waiting period of 14 calendar
days, except for—
(i) Past performance reviews required by subpart 42.15;
(ii) Information that was entered prior to April 15, 2011; or
(iii) Information that is withdrawn during the 14-calendar-day waiting period by
the Government official who posted it in accordance with paragraph (c)(1) of
this clause.
(c) The Contractor will receive notification when the Government posts new
information to the Contractor’s record.
(1) If the Contractor asserts in writing within [**], to the Government official
who posted the information, that some of the information posted to the
non-public segment of FAPIIS is covered by a disclosure exemption under the
Freedom of Information Act, the Government official who posted the information
must within [**] remove the posting from FAPIIS and resolve the issue in
accordance with agency Freedom of Information procedures, prior to reposting the
releasable information. The contractor must cite 52.209-9 and request removal
within [**] of the posting to FAPIIS.





--------------------------------------------------------------------------------

Contract No. HHS100201200004I


(2) The Contractor will also have an opportunity to post comments regarding
information that has been posted by the Government. The comments will be
retained as long as the associated information is retained, i.e., for a total
period of [**]. Contractor comments will remain a part of the record unless the
Contractor revises them.
(3) As required by section 3010 of Pub. L. 111-212, all information posted in
FAPIIS on or after April 15, 2011, except past performance reviews, will be
publicly available.
(d) Public requests for system information posted prior to April 15, 2011, will
be handled under Freedom of Information Act procedures, including, where
appropriate, procedures promulgated under E.O. 12600.
FAR Clause 52.217-8
Option to Extend Services (NOV 1999)
The Government may require continued performance of any services within the
limits and at the rates specified in the contract. These rates may be adjusted
only as a result of revisions to prevailing labor rates provided by the
Secretary of Labor. The option provision may be exercised more than once, but
the total extension of performance hereunder shall not exceed [**]. The
Contracting Officer may exercise the option by written notice to the Contractor
within [**].
FAR Clause 52.217-9
Option to Extend the Term of the Contract (MAR 2000)
(a) The Government may extend the term of this contract by written notice to the
Contractor within [**]; provided that the Government gives the Contractor a
preliminary written notice of its intent to extend at least [**] before the
contract expires. The preliminary notice does not commit the Government to an
extension.
(b) If the Government exercises this option, the extended contract shall be
considered to include this option clause.
(c) The total duration of this contract, including the exercise of any options
under this clause, shall not exceed 25 years.
I.1.3.2. Clauses Applicable to the Base Period of the Contract
FAR Clause 52.222-2
Payment for Overtime Premiums (JUL 1990)
(a) The use of overtime is authorized under this contract if the overtime
premium - does not exceed $0 or the overtime premium is paid for work -





--------------------------------------------------------------------------------

Contract No. HHS100201200004I


(1) Necessary to cope with emergencies such as those resulting from accidents,
natural disasters, breakdowns of production equipment, or occasional production
bottlenecks of a sporadic nature;
(2) By indirect-labor employees such as those performing duties in connection
with administration, protection, transportation, maintenance, standby plant
protection, operation of utilities, or accounting;
(3) To perform tests, industrial processes, laboratory procedures, loading or
unloading of transportation conveyances, and operations in flight or afloat that
are continuous in nature and cannot reasonably be interrupted or completed
otherwise; or
(4) That will result in lower overall costs to the Government.
(b) Any request for estimated overtime premiums that exceeds the amount
specified above shall include all estimated overtime for contract completion and
shall -
(1) Identify the work unit; e.g., department or section in which the requested
overtime will be used, together with present workload, staffing, and other data
of the affected unit sufficient to permit the Contracting Officer to evaluate
the necessity for the overtime;
(2) Demonstrate the effect that denial of the request will have on the contract
delivery or performance reasons schedule;
(3) Identify the extent to which approval of overtime would affect the
performance or payments in connection with other Government contracts, together
with identification of each affected contract; and
(4) Provide why the required work cannot be performed by using multishift
operations or by employing additional personnel.
FAR 52.223-19
Compliance with Environmental Management Systems (MAY 2011)
The Contractor’s work under this contract shall conform with all operational
controls identified in the applicable agency or facility Environmental
Management Systems and provide monitoring and measurement information necessary
for the Government to address environmental performance relative to the goals of
the Environmental Management Systems.
(End of clause)
FAR Clause 52.236-22
Design Within Funding Limitations. (APR 1984)
(a) The Contractor shall accomplish the design services required under this
contract so as to permit the award of a contract, using standard Federal
Acquisition Regulation procedures for the construction of the facilities
designed at a price that does not exceed the estimated construction contract
price as set forth in paragraph (c) below. When bids or proposals for the
construction contract are received that exceed the estimated price, the
contractor shall perform such redesign and other services as are necessary to
permit contract award within the funding limitation. These





--------------------------------------------------------------------------------

Contract No. HHS100201200004I


additional services shall be performed at no increase in the price of this
contract. However, the Contractor shall not be required to perform such
additional services at no cost to the Government if the unfavorable bids or
proposals are the result of conditions beyond its reasonable control.
(b) The Contractor will promptly advise the Contracting Officer if it finds that
the project being designed will exceed or is likely to exceed the funding
limitations and it is unable to design a usable facility within these
limitations. Upon receipt of such information, the Contracting Officer will
review the Contractor’s revised estimate of construction cost. The Government
may, if it determines that the estimated construction contract price set forth
in this contract is so low that award of a construction contract not in excess
of such estimate is improbable, authorize a change in scope or materials as
required to reduce the estimated construction cost to an amount within the
estimated construction contract price set forth in paragraph (c) below, or the
Government may adjust such estimated construction contract price. When bids or
proposals are not solicited or are unreasonably delayed, the Government shall
prepare an estimate of constructing the design submitted and such estimate shall
be used in lieu of bids or proposals to determine compliance with the funding
limitation.
(c) The estimated construction contract price for the project described in this
contract is $[**] (final negotiated construction price minus contractors cost
share).
I.1.3.3. Clauses Applicable to all Option Periods (FFP and CPFF)
FAR Clause 52.227-11
Patent Rights -- Ownership by the Contractor (DEC 2007)
(a) As used in this clause--
“Invention” means any invention or discovery that is or may be patentable or
otherwise protectable under title 35 of the U.S. Code, or any variety of plant
that is or may be protectable under the Plant Variety Protection Act (7 U.S.C.
2321, et seq.)
“Made” means—
(1) When used in relation to any invention other than a plant variety, the
conception or first actual reduction to practice of the invention; or
(2) When used in relation to a plant variety, that the Contractor has at least
tentatively determined that the variety has been reproduced with recognized
characteristics.
“Nonprofit organization” means a university or other institution of higher
education or an organization of the type described in section 501(c)(3) of the
Internal Revenue Code of 1954 (26 U.S.C. 501(c)) and exempt from taxation under
section 501(a) of the Internal Revenue Code (26 U.S.C. 501(a)), or any nonprofit
scientific or educational organization qualified under a State nonprofit
organization statute.
“Practical application” means to manufacture, in the case of a composition of
product; to practice, in the case of a process or method; or to operate, in the
case of a machine or system





--------------------------------------------------------------------------------

Contract No. HHS100201200004I


and, in each case, under such conditions as to establish that the invention is
being utilized and that its benefits are, to the extent permitted by law or
Government regulations, available to the public on reasonable terms.
“Subject invention” means any invention of the Contractor made in the
performance of work under this contract.
(b) Contractor’s rights.
(1) Ownership. The Contractor may retain ownership of each subject invention
throughout the world in accordance with the provisions of this clause.
(2) License.
(i) The Contractor shall retain a nonexclusive royalty-free license throughout
the world in each subject invention to which the Government obtains title,
unless the Contractor fails to disclose the invention within the times specified
in paragraph (c) of this clause. The Contractor’s license extends to any
domestic subsidiaries and affiliates within the corporate structure of which the
Contractor is a part, and includes the right to grant sublicenses to the extent
the Contractor was legally obligated to do so at contract award. The license is
transferable only with the written approval of the agency, except when
transferred to the successor of that part of the Contractor’s business to which
the invention pertains.
(ii) The Contractor’s license may be revoked or modified by the agency to the
extent necessary to achieve expeditious practical application of the subject
invention in a particular country in accordance with the procedures in FAR
27.302(i)(2) and 27.304-1(f).
(c) Contractor’s obligations. (1) The Contractor shall disclose in writing each
subject invention to the Contracting Officer within [**] after the inventor
discloses it in writing to Contractor personnel responsible for patent matters.
The disclosure shall identify the inventor(s) and this contract under which the
subject invention was made. It shall be sufficiently complete in technical
detail to convey a clear understanding of the subject invention. The disclosure
shall also identify any publication, on sale (i.e., sale or offer for sale), or
public use of the subject invention, or whether a manuscript describing the
subject invention has been submitted for publication and, if so, whether it has
been accepted for publication. In addition, after disclosure to the agency, the
Contractor shall promptly notify the Contracting Officer of the acceptance of
any manuscript describing the subject invention for publication and any on sale
or public use.
(2) The Contractor shall elect in writing whether or not to retain ownership of
any subject invention by notifying the Contracting Officer within [**] of
disclosure to the agency. However, in any case where publication, on sale, or
public use has initiated the 1-year statutory period during which valid patent
protection can be obtained in the United States, the period for election of
title may be shortened by the agency to a date that is no more than [**] prior
to the end of the statutory period.





--------------------------------------------------------------------------------

Contract No. HHS100201200004I


(3) The Contractor shall file either a provisional or a nonprovisional patent
application or a Plant Variety Protection Application on an elected subject
invention within [**] after election. However, in any case where a publication,
on sale, or public use has initiated the 1-year statutory period during which
valid patent protection can be obtained in the United States, the Contractor
shall file the application prior to the end of that statutory period. If the
Contractor files a provisional application, it shall file a nonprovisional
application within [**] of the filing of the provisional application. The
Contractor shall file patent applications in additional countries or
international patent offices within either [**] of the first filed patent
application (whether provisional or nonprovisional) or [**] from the date
permission is granted by the Commissioner of Patents to file foreign patent
applications where such filing has been prohibited by a Secrecy Order.
(4) The Contractor may request extensions of time for disclosure, election, or
filing under paragraphs (c)(1), (c)(2), and (c)(3) of this clause.
(d) Government’s rights--(1) Ownership. The Contractor shall assign to the
agency, on written request, title to any subject invention--
(i) If the Contractor fails to disclose or elect ownership to the subject
invention within the times specified in paragraph (c) of this clause, or elects
not to retain ownership; provided, that the agency may request title only within
[**] after learning of the Contractor’s failure to disclose or elect within the
specified times.
(ii) In those countries in which the Contractor fails to file patent
applications within the times specified in paragraph (c) of this clause;
provided, however that if the Contractor has filed a patent application in a
country after the times specified in paragraph (c) of this clause, but prior to
its receipts of the written request of the agency, the Contractor shall continue
to retain ownership in that country.
(iii) In any country in which the Contractor decides not to continue the
prosecution of any application for, to pay the maintenance fees on, or defend in
reexamination or opposition proceeding on, a patent on a subject invention.
(2) License. If the Contractor retains ownership of any subject invention, the
Government shall have a nonexclusive, nontransferable, irrevocable, paid-up
license to practice, or have practiced for or on its behalf, the subject
invention throughout the world.
(e) Contractor action to protect the Government’s interest. (1) The Contractor
shall execute or have executed and promptly deliver to the agency all
instruments necessary to--
(i) Establish or confirm the rights the Government has throughout the world in
those subject inventions in which the Contractor elects to retain ownership; and





--------------------------------------------------------------------------------

Contract No. HHS100201200004I


(ii) Assign title to the agency when requested under paragraph (d) of this
clause and to enable the Government to obtain patent protection and plant
variety protection for that subject invention in any country.
(2) The Contractor shall require, by written agreement, its employees, other
than clerical and nontechnical employees, to disclose promptly in writing to
personnel identified as responsible for the administration of patent matters and
in the Contractor’s format, each subject invention in order that the Contractor
can comply with the disclosure provisions of paragraph (c) of this clause, and
to execute all papers necessary to file patent applications on subject
inventions and to establish the Government’s rights in the subject inventions.
The disclosure format should require, as a minimum, the information required by
paragraph (c)(1) of this clause. The Contractor shall instruct such employees,
through employee agreements or other suitable educational programs, as to the
importance of reporting inventions in sufficient time to permit the filing of
patent applications prior to U.S. or foreign statutory bars.
(3) The Contractor shall notify the Contracting Officer of any decisions not to
file a nonprovisional patent application, continue the prosecution of a patent
application, pay maintenance fees, or defend in a reexamination or opposition
proceeding on a patent, in any country, not less than [**] before the expiration
of the response or filing period required by the relevant patent office.
(4) The Contractor shall include, within the specification of any United States
nonprovisional patent or plant variety protection application and any patent or
plant variety protection certificate issuing thereon covering a subject
invention, the following statement, “This invention was made with Government
support under (identify the contract) awarded by (identify the agency). The
Government has certain rights in the invention.”
(f) Reporting on utilization of subject inventions. The Contractor shall submit,
on request, periodic reports no more frequently than [**] on the utilization of
a subject invention or on efforts at obtaining utilization of the subject
invention that are being made by the Contractor or its licensees or assignees.
The reports shall include information regarding the status of development, date
of first commercial sale or use, gross royalties received by the Contractor, and
other data and information as the agency may reasonably specify. The Contractor
also shall provide additional reports as may be requested by the agency in
connection with any march-in proceeding undertaken by the agency in accordance
with paragraph (h) of this clause. The Contractor also shall mark any
utilization report as confidential/proprietary to help prevent inadvertent
release outside the Government. As required by 35 U.S.C. 202(c)(5), the agency
will not disclose that information to persons outside the Government without the
Contractor’s permission.
(g) Preference for United States industry. Notwithstanding any other provision
of this clause, neither the Contractor nor any assignee shall grant to any
person the exclusive right to use or sell any subject invention in the United
States unless the person agrees that any products embodying the subject
invention or produced through the use of the subject invention will be
manufactured





--------------------------------------------------------------------------------

Contract No. HHS100201200004I


substantially in the United States. However, in individual cases, the
requirement for an agreement may be waived by the agency upon a showing by the
Contractor or its assignee that reasonable but unsuccessful efforts have been
made to grant licenses on similar terms to potential licensees that would be
likely to manufacture substantially in the United States, or that under the
circumstances domestic manufacture is not commercially feasible.
(h) March-in rights. The Contractor acknowledges that, with respect to any
subject invention in which it has retained ownership, the agency has the right
to require licensing pursuant to 35 U.S.C. 203 and 210(c), and in accordance
with the procedures in 37 CFR 401.6 and any supplemental regulations of the
agency in effect on the date of contract award.
(i) Special provisions for contracts with nonprofit organizations. If the
Contractor is a nonprofit organization, it shall--
(1) Not assign rights to a subject invention in the United States without the
written approval of the agency, except where an assignment is made to an
organization that has as one of its primary functions the management of
inventions, provided, that the assignee shall be subject to the same provisions
as the Contractor;
(2) Share royalties collected on a subject invention with the inventor,
including Federal employee co-inventors (but through their agency if the agency
deems it appropriate) when the subject invention is assigned in accordance with
35 U.S.C. 202(e) and 37 CFR 401.10;
(3) Use the balance of any royalties or income earned by the Contractor with
respect to subject inventions, after payment of expenses (including payments to
inventors) incidental to the administration of subject inventions for the
support of scientific research or education; and
(4) Make efforts that are reasonable under the circumstances to attract
licensees of subject inventions that are small business concerns, and give a
preference to a small business concern when licensing a subject invention if the
Contractor determines that the small business concern has a plan or proposal for
marketing the invention which, if executed, is equally as likely to bring the
invention to practical application as any plans or proposals from applicants
that are not small business concerns; provided, that the Contractor is also
satisfied that the small business concern has the capability and resources to
carry out its plan or proposal. The decision whether to give a preference in any
specific case will be at the discretion of the Contractor.
(5) Allow the Secretary of Commerce to review the Contractor’s licensing program
and decisions regarding small business applicants, and negotiate changes to its
licensing policies, procedures, or practices with the Secretary of Commerce when
the Secretary’s review discloses that the Contractor could take reasonable





--------------------------------------------------------------------------------

Contract No. HHS100201200004I


steps to more effectively implement the requirements of paragraph (i)(4) of this
clause.
(j) Communications. Shall be addressed to the Contracting Officer.
(k) Subcontracts.
(1) The Contractor shall include the substance of this clause, including this
paragraph (k), in all subcontracts for experimental, developmental, or research
work to be performed by a small business concern or nonprofit organization.
(2) The Contractor shall include in all other subcontracts for experimental,
developmental, or research work the substance of the patent rights clause
required by FAR Subpart 27.3.
(3) At all tiers, the patent rights clause must be modified to identify the
parties as follows: references to the Government are not changed, and the
subcontractor has all rights and obligations of the Contractor in the clause.
The Contractor shall not, as part of the consideration for awarding the
subcontract, obtain rights in the subcontractor’s subject inventions.
(4) In subcontracts, at any tier, the agency, the subcontractor, and the
Contractor agree that the mutual obligations of the parties created by this
clause constitute a contract between the subcontractor and the agency with
respect to the matters covered by the clause; provided, however, that nothing in
this paragraph is intended to confer any jurisdiction under the Contract
Disputes Act in connection with proceedings under paragraph (h) of this clause.
I.2. DEPARTMENT OF HEALTH AND HUMAN SERVICES ACQUISITION REGULATION (HHSAR) (48
CFR CHAPTER 3) CLAUSES





--------------------------------------------------------------------------------

Contract No. HHS100201200004I


HHSAR CLAUSE
TITLE
DATE
 
 
 
352.201-70
Paperwork Reduction Act
JAN 2006
352.202-1
Definitions
JAN 2006
352.203-70
Anti-Lobbying
MAR 2012
352.216-70
Additional Cost Principles
JAN 2006
352.222-70
Contractor Cooperation in Equal Employment Opportunity Investigations
JAN 2010
352.223-70
Safety and Health
JAN 2006
352.224-70
Privacy Act
JAN 2006
352.227-70
Publications and Publicity
JAN 2006
352.228-7
Insurance - Liability to Third Persons
DEC 1991
352.231-70
Salary Rate Limitation
MAR 2012
352.231-71
Pricing of Adjustments -
JAN 2001
352.233-71
Litigation and Claims
JAN 2006
352.242-70
Key Personnel MJ/v >
JAN 2006
352.242-73
Withholding of Contract Payments
JAN 2006
352.242-74
Final Decisions on Audit Findings
APR 1984








--------------------------------------------------------------------------------

Contract No. HHS100201200004I




SECTION J - LIST OF ATTACHMENTS
Attachment #
Title
Pages
 
 
 
1
Definitions
1
2
Core Services Matrix
1
3
Disclosure of Lobbying Activities
2
4
Points of Contact
1
5
Small Business Subcontracting Plan, dated April 13, 2012
18
6
Invoice/Financing Request Instructions
2
7
Protection of Human Subjects OF310
1
8
Wage Determinations (Service Contract Act & Davis- Bacon Act)
10
9
Contractor’s Technical Proposal, dated April 13,
836








--------------------------------------------------------------------------------

Contract No. HHS100201200004I




ATTACHMENT #1 (REVISED 6-6-11)
DEFINITIONS
COMMERCIAL ACTIVITY: For the purpose of this contract, commercial activity is
defined as all efforts performed by the Contractor that are not specifically
supporting the Statement of Work in this contract, including a resulting Task
Order or Delivery Order.
FLEXIBLE MANUFACTURING: Flexible manufacturing is the capability to modify
equipment, facilities and processes to meet changing requirements. It could
include disposables, modular skids, etc.
NEW FACILITY: A new facility (new construction) would be a greenfield site or a
new building constructed on an existing campus.
RETROFITTED FACILITY: A retrofitted facility (renovated) would involve an
existing pharmaceutical structure requiring modifications to architecture,
equipment, piping, HVAC, etc. to meet the stated requirements.
US-BASED: US-based is defined as within the United States of America and its
territories and possessions.
SUCCESSFUL INITIATION OF PHASE I TRIAL: A successful initiation of a Phase I
trial would be at the point where the first patient has been placed on the
study.
BIOPHARMACEUTICALS: Biopharmaceutical is defined as vaccines and other
therapeutic biologies manufactured by biotechnology methods involving live
organisms/bio-processing [e.g. vaccines, monoclonal antibodies, rDNA proteins]
that would be regulated by the FDA.
AVAILABLE TO THE USG: Doses of pandemic influenza vaccine will be considered
“available to the USG” after completion of internal quality release by the
manufacturer and completion of final packaging and movement into the
distribution system under manufacturers control, so that the doses are ready to
ship upon CBER release.
PRINCIPAL INVESTIGATOR (PI): For the purpose of this solicitation and resulting
contract awards, the PI shall be an officer, director, owner, partner, or a
person having primary management or supervisory responsibilities that is duly
and legally authorized to represent and speak on behalf of the prime contractor
and has overarching leadership to direct personnel in executing all aspects of
the statement of work in an efficient and effective manner. The PI will be the
main contact with HHS regarding all scientific, process and technology related
issues.
PROJECT MANAGER (PM): For the purpose of this solicitation and resulting
contract awards, the PM shall be a person having primary management or
supervisory responsibilities that is duly and legally authorized to represent
and speak on behalf of the prime contractor. The PM will be the main contact
with HHS regarding all scheduling, deliverables and other business-related
aspects of the contract.





--------------------------------------------------------------------------------

Contract No. HHS100201200004I


UNENCUMBERED ACCESS: Unencumbered Access is defined as a means of entering,
visiting, using, and exiting without being obstructed.



